Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 1 of 139 PageID# 1790

                                                                                                    479

                                     UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                         ALEXANDRIA DIVISION

           JOSEPH RUFO,                              .        Civil Action No. 1:18cv37
                                                     .
                                 Plaintiff,          .
                                                     .
                   vs.                               .        Alexandria, Virginia
                                                     .        November 1, 2018
           ACLARA TECHNOLOGIES, LLC,                 .        9:30 a.m.
                                                     .
                                 Defendant.          .
                                                     .
           .   .   .     .   .   .   .   .   .   .   .

                                     TRANSCRIPT OF JURY TRIAL
                             BEFORE THE HONORABLE LEONIE M. BRINKEMA
                                   UNITED STATES DISTRICT JUDGE

                                              VOLUME 3 - A.M.

           APPEARANCES:

           FOR THE PLAINTIFF:                        JOSHUA H. ERLICH, ESQ.
                                                     The Erlich Law Office, PLLC
                                                     2111 Wilson Boulevard, Suite 700
                                                     Arlington, VA 22201
                                                       and
                                                     BRUCE C. FOX, ESQ.
                                                     ANDREW J. HOROWITZ, ESQ.
                                                     QIWEI CHEN, ESQ.
                                                     Obermayer Rebmann Maxwell &
                                                     Hippel LLP
                                                     BNY Mellon Center
                                                     500 Grant Street, Suite 5240
                                                     Pittsburgh, PA 15219

           FOR THE DEFENDANT:                        J. CLAY ROLLINS, ESQ.
                                                     Ogletree, Deakins, Nash, Smoak &
                                                     Stewart, P.C.
                                                     Riverfront Plaza - West Tower
                                                     901 East Byrd Street, Suite 1300
                                                     Richmond, VA 23219

                             (APPEARANCES CONT'D. ON FOLLOWING PAGE)

                                             (Pages 479 - 617)

                       COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES



                                                         Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 2 of 139 PageID# 1791

                                                                                         480

      1    APPEARANCES:    (Cont'd.)

      2    FOR THE DEFENDANT:                HEIDI KUNS DURR, ESQ.
                                             Ogletree, Deakins, Nash, Smoak &
      3                                      Stewart, P.C.
                                             7700 Bonhomme Avenue, Suite 650
      4                                      St. Louis, MO 63015
                                               and
      5                                      JOHN B. FLOOD, ESQ.
                                             Ogletree, Deakins, Nash, Smoak &
      6                                      Stewart, P.C.
                                             1909 K Street, N.W.
      7                                      Washington, D.C. 20006

      8
           ALSO PRESENT:                     RACHEL COLANGELO
      9                                      RICHARD KATZ
                                             SUSAN HORNEKER
     10                                      JILL MECEY
                                             NICOLE H. NAJAM, ESQ.
     11                                      JOSEPH RUFO

     12
           OFFICIAL COURT REPORTER:          ANNELIESE J. THOMSON, RDR, CRR
     13                                      U.S. District Court, Third Floor
                                             401 Courthouse Square
     14                                      Alexandria, VA 22314
                                             (703)299-8595
     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 3 of 139 PageID# 1792

                                                                                         481

      1                                   I N D E X

      2
                                           DIRECT    CROSS     REDIRECT       RECROSS
      3
           WITNESSES ON BEHALF OF
      4    THE PLAINTIFF:

      5    Jill Mecey                                 483           503            516
             (Resumed)
      6
           Gina Petrella Logozar             520      553           567            572
      7
           Michael Garcia                    574      600           612            615
      8

      9

     10

     11

     12                                   EXHIBITS

     13                                             MARKED              RECEIVED

     14    PLAINTIFF'S:

     15    No. 25                                                            487
               36                                                            546
     16        42                                                            496
               63                                                            608
     17        80                                                            498

     18        101                                                           595
               102                                                           594
     19        105                                                           599

     20
           DEFENDANT'S:
     21
           No. 223                                                           489
     22        224                                                           491
               258                                                           601
     23        281                                                           493
               296                                                           499
     24

     25




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 4 of 139 PageID# 1793

                                                                                         482

      1                            P R O C E E D I N G S

      2                                (Jury present.)

      3               THE CLERK:    Civil Action 18-37, Joseph Rufo v. Aclara

      4    Technologies, LLC.     Would counsel please note their appearances

      5    for the record.

      6               MR. FOX:    Bruce Fox on behalf of the plaintiff.                With

      7    me I have Andrew Horowitz and Josh Erlich.

      8               THE COURT:    Good morning.

      9               MR. FOX:    And Qiwei Chen.

     10               MS. DURR:    I'm Heidi Durr on behalf of defendant,

     11    with me is Clay Rollins and John Flood.

     12               THE COURT:    Good morning.

     13               And good morning, ladies and gentlemen.              Again,

     14    you've been a wonderful jury.      You're here bright and early,

     15    and we're going to move this case.        I expect you will be

     16    getting this case late today for deliberation.             That is the

     17    plan.   And so hopefully, we can keep to that schedule.                I know

     18    jurors like to be able to sort of plan their lives.

     19               I can pretty much assure you you will not need to be

     20    here on Monday.    You probably will have to come back tomorrow

     21    because I doubt you'll be able to finish your deliberations

     22    tonight, but in terms of, you know, planning your lives for

     23    next week, I would be surprised if you would have to be here on

     24    Monday.   So you can plan accordingly.

     25               All right.    Counsel, I do expect we will not have




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 5 of 139 PageID# 1794

           Mecey - Cross                                                                  483

      1    cumulative evidence.

      2                 Ms. Mecey, you're still under your oath from

      3    yesterday.

      4                 THE WITNESS:    Yes, ma'am.

      5                 THE COURT:    All right.   Ms. Durr?

      6                 MS. DURR:    Thank you, Your Honor.

      7     JILL MECEY, PLAINTIFF'S WITNESS, PREVIOUSLY AFFIRMED, RESUMED

      8                        CROSS-EXAMINATION (Cont'd.)

      9    BY MS. DURR:

     10    Q.   Ms. Mecey, I want to ask you, how long have you worked for

     11    Aclara?

     12    A.   I've been with Aclara almost eight years in January.

     13    Q.   Okay.     And what was your first position with Aclara?

     14    A.   I believe it was an administrative role.              I ordered

     15    supplies, did various things like that.           I was a stay-at-home

     16    mom and came back to work part time.

     17    Q.   So it was a part-time position when you started?

     18    A.   It was.

     19    Q.   And you've grown in the company?

     20    A.   I have.

     21    Q.   Okay.     What is your current title?

     22    A.   My current title is manager of organizational

     23    effectiveness and administration.

     24    Q.   Okay.     And just, is that manager of organizational

     25    effectiveness and administration, are they the same thing, or




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 6 of 139 PageID# 1795

           Mecey - Cross                                                                  484

      1    are they kind of broken out duties?

      2    A.     They are broken up.    Organizational effectiveness is one

      3    portion of my job, and administration is a separate part of my

      4    job.

      5    Q.     Okay.    Tell the jury, what do you do as manager of

      6    organizational effectiveness?

      7    A.     Organizational effectiveness is basically conflict

      8    resolution.      If teams are having a hard time communicating,

      9    maybe engineering isn't working so well with sales, they will

     10    call me, sit down, listen to kind of what's going on.

     11                   If it's communication issues, typically, I can kind

     12    of work with them to communicate better together.                If it's

     13    something bigger than communication issues and maybe some

     14    leadership training is in store, then I take it to HR, and then

     15    they deal with that.

     16    Q.     Do you direct any employees or manage any employees as

     17    manager of organizational effectiveness?

     18    A.     No, I don't.

     19    Q.     Okay.    And then you also are manager of administration,

     20    you said?

     21    A.     That is correct.

     22    Q.     Okay.    What do you do as manager of administration?

     23    A.     I manage the administrative staff, the executive

     24    assistants and office coordinator.

     25    Q.     How many executive assistants do you manage?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 7 of 139 PageID# 1796

           Mecey - Cross                                                                 485

      1    A.   Two.

      2    Q.   Okay.    And do you have any office coordinators right now?

      3    A.   I do not.

      4    Q.   Okay.    When you -- when Mr. Rufo was working for you, how

      5    many office coordinators did you have?

      6    A.   I had -- Joey was an office coordinator, and then I had an

      7    administrative assistant that had the same --

      8    Q.   And what was her title -- name, I mean?

      9    A.   I'm sorry, her name was Donna Lapeyrouse.

     10    Q.   Okay.    Now, I heard you testify yesterday that you, you

     11    report to or you work for Mr. Garcia, Michael Garcia?

     12    A.   I do report in to Michael Garcia and the CEO of our

     13    company, Allan Connolly.

     14    Q.   What do you do for Mr. Garcia?

     15    A.   An executive assistant.

     16    Q.   So you do administrative duties for Mr. Garcia?

     17    A.   Yes, as an executive assistant.

     18    Q.   Tell the jury what you do.

     19    A.   I set up meetings for him.      I schedule things on his

     20    calendar.    I run meetings for him.      I set up his travel, those

     21    sort of things.

     22    Q.   What do you do for Mr. Connolly, the CEO?

     23    A.   Similar things for our CEO.       I set up meetings.           I get him

     24    to conferences he needs to be to.       I sit in on executive staff

     25    meetings, take notes in action items.




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 8 of 139 PageID# 1797

           Mecey - Cross                                                                     486

      1                    THE COURT:    You've used the term "CFO" several times.

      2    I'm not sure it's been defined for the jury.

      3                    THE WITNESS:    I apologize, I mean CEO.

      4                    THE COURT:    CEO, but explain what that means for the

      5    jury.

      6                    THE WITNESS:    Oh, I'm sorry.      He's the chief

      7    executive officer, the president of the company.

      8    BY MS. DURR:

      9    Q.      And do you serve in an administrative capacity for

     10    Mr. Connolly, or is it more operational or something else?

     11    A.      As an executive assistant.

     12    Q.      Okay.    And then I heard you say that you're also on the

     13    executive team; is that right?

     14    A.      I am a part of the executive team because of my role as an

     15    assistant.

     16    Q.      What do you do on the executive team?

     17    A.      I sit in on weekly executive staff meetings and support

     18    the team as needed.          If we are offsite at a conference and they

     19    need help with meetings or meeting certain people, I set those

     20    meetings up.

     21    Q.      Do you make any decisions as the executive team member?

     22    A.      Absolutely not.

     23    Q.      In your duties for Aclara, do you provide any human

     24    resources-type functions?

     25    A.      No, I don't provide human resources functions.




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 9 of 139 PageID# 1798

           Mecey - Cross                                                                   487

      1    Q.   Okay.     Now, yesterday -- I want to be clear, though, do

      2    you -- have you ever heard the term "EEO"?

      3    A.   I have heard the term "EEO."

      4    Q.   What does it stand for?

      5    A.   It's Equal Employee Opportunity.

      6    Q.   Okay.     Now, I want to -- yesterday, there was some

      7    testimony about Mr. Rufo wanting to go to Ms. Salvo to say:

      8    Hey, I want this position.

      9                 Do you remember that?

     10    A.   I do.

     11    Q.   Okay.     Did you ever tell Mr. Garcia about what Mr. Rufo

     12    was wanting?

     13    A.   To seek another position?

     14    Q.   Yes.

     15    A.   Yes.

     16    Q.   Okay.     And I want to turn your attention to Plaintiff's

     17    Exhibit 25.

     18                 And I don't think it's been admitted yet.

     19                 THE COURT:    Our rule is any plaintiff's exhibit would

     20    be automatically deemed admitted if you are using it --

     21                 MS. DURR:    Okay.

     22                 THE COURT:    -- because they put it in.

     23                 So 25 is in.

     24                 MS. DURR:    Okay.

     25                 (Plaintiff's Exhibit No. 25 was received in




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 10 of 139 PageID# 1799

           Mecey - Cross                                                                  488

       1   evidence.)

       2   BY MS. DURR:

       3   Q.    And what is Plaintiff's Exhibit 25?

       4   A.    I'm sorry, I can't see it.

       5   Q.    It's the top part.

       6   A.    It's an e-mail from me to Mr. Garcia on July 11, 2017.

       7   "Need your advice as to how to handle this with Joey."

       8   Q.    Okay.    So why were you needing advice from Mr. Garcia how

       9   to handle Mr. Rufo wanting to get another position?

     10    A.    Because I, I know Joey was dishonest.            He had lied to me,

     11    and I wanted his advice on how to handle the situation.

     12    Q.    Okay.    Did you have a conversation or get any advice from

     13    Mr. Garcia?

     14    A.    I believe so.

     15    Q.    Okay.    I want to turn your attention to Plaintiff's

     16    Exhibit 26.

     17                  THE COURT:   I think that's already in, but if not,

     18    it's in.

     19    BY MS. DURR:

     20    Q.    Okay.    The top portion.

     21    A.    Yes.

     22    Q.    It says -- this is an e-mail from Mr. Garcia back to you,

     23    right?

     24    A.    Correct.

     25    Q.    And he says, "BTW, I agree with your approach and planned




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 11 of 139 PageID# 1800

           Mecey - Cross                                                                    489

       1   comments.     He is rather presumptuous but also claims to have

       2   good experience in the military that is applicable.                   His

       3   behavior has to be adjusted."        Right?

       4   A.    Correct.

       5   Q.    What's your understanding of what Mr. Garcia meant when he

       6   said, "His behavior has to be adjusted"?

       7                 MR. FOX:    Your Honor, this has been asked and

       8   answered, and she is being asking to speculate.

       9                 THE COURT:    Yes, I agree.     Sustained.

     10    BY MS. DURR:

     11    Q.    Okay.    Now, we talked yesterday about the discretionary

     12    spend e-mail.

     13    A.    Correct.

     14    Q.    And did Mr. -- did Mr. Rufo ever reach out to you about

     15    having to call Mr. Garcia?

     16    A.    I believe he did, yes.

     17    Q.    Okay.    I want to turn your attention to Defendant's

     18    Exhibit 223.

     19                  THE COURT:    Any objection to 223?

     20                  MR. FOX:    No objection, Your Honor.

     21                  THE COURT:    All right.    It's in.

     22                  (Defendant's Exhibit No. 223 was received in

     23    evidence.)

     24                  MS. DURR:    Okay.   If you could show that, blow that

     25    up a little bit?




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 12 of 139 PageID# 1801

           Mecey - Cross                                                                  490

       1   BY MS. DURR:

       2   Q.    What is Defendant's Exhibit 223?

       3   A.    It appears to be an instant message from Joey to me.

       4   Q.    Okay.    It's dated July 27, 2017?

       5   A.    Correct.

       6   Q.    That's the same date that he sent that discretionary spend

       7   e-mail?

       8   A.    I believe so.

       9   Q.    Okay.    And Mr. Rufo wrote to you, "Hi, Jill.             I missed a

     10    call from Michael Garcia, who instructed me to call him back

     11    (and left his cell), but I cannot seem to reach him at either

     12    number."

     13                  And then he also texted you, "Am I in trouble?"

     14                  And then he texted you again, "(Or, I should say,

     15    more trouble?)"     Right?

     16    A.    Yes.

     17    Q.    Did you ever text back to Mr. Rufo?

     18    A.    I did not.

     19    Q.    Did you ever tell Mr. Rufo:       Hey, you're not in trouble?

     20    A.    No.

     21    Q.    Did you ever tell Mr. Rufo:       Hey, it's not a big deal;

     22    don't worry about it?

     23    A.    No.    It was actually a big deal.

     24    Q.    Okay.    Now, do you recall -- I'm switching and moving

     25    forward to the e-mail that Mr. Fox asked you about yesterday




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 13 of 139 PageID# 1802

           Mecey - Cross                                                                        491

       1   about Lyn Salvo telling Mr. Rufo after he -- she received the

       2   first spreadsheet:          "Beautiful.     Thanks.       Great start."         Do you

       3   remember that?

       4   A.      I do.

       5   Q.      He showed you that first e-mail?

       6                   And do you remember when you saw that e-mail?

       7   A.      I believe Joey sent it to me.

       8   Q.      Okay.    And I want to -- do you remember when?

       9   A.      I don't remember the date offhand, no.

     10    Q.      I want to turn your attention to Defendant's Exhibit 224.

     11                    THE COURT:    Any objection to 224?

     12                    MR. FOX:    No, Your Honor.

     13                    THE COURT:    All right.      It's in.

     14                    (Defendant's Exhibit No. 224 was received in

     15    evidence.)

     16    BY MS. DURR:

     17    Q.      Is this another instant message exchange between you and

     18    Mr. Rufo?

     19    A.      It is.

     20    Q.      It's dated August 14, 2017, right?

     21    A.      Correct.

     22                    MS. DURR:    Okay.   And can you -- sorry.             Can you go,

     23    Susie, to Jill Mecey, 2:02 p.m., and blow the rest of that up?

     24    Okay.    Just so it's easier to read.             The whole -- the rest.

     25    BY MS. DURR:




                                                     Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 14 of 139 PageID# 1803

           Mecey - Cross                                                                  492

       1   Q.    And Jill -- excuse me, you instant messaged Mr. Rufo that

       2   day and said, "I'm sorry, I just listened to your VM."                  What

       3   does "VM" stand for?

       4   A.    Voice message.

       5   Q.    And then you texted him back, "Can you please send me the

       6   e-mail that you are referring to?"

       7   A.    Right.    "In your voice message."

       8   Q.    In your voicemail?

       9   A.    Yes.

     10    Q.    And Mr. Rufo said, "Yes"?

     11    A.    Um-hum.

     12    Q.    And then Mr. Rufo said, "One second.           Let me send the

     13    e-mail where Lyn replied"?

     14    A.    Correct.

     15    Q.    And then he also said, "I 100 percent do *not* want her to

     16    take any blame.     I just want it understood that I seriously

     17    didn't think I was blindsiding anyone."           Right?

     18    A.    Correct.

     19    Q.    Okay.    And to your knowledge, did Mr. Rufo then forward

     20    the e-mail that he was referring to in his voicemail?

     21    A.    Yes.

     22    Q.    Okay.    I want to turn your attention to Defendant's

     23    Exhibit 281.

     24                  THE COURT:   Any objection to 281?

     25                  MR. FOX:   No objection, Your Honor.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 15 of 139 PageID# 1804

           Mecey - Cross                                                                  493

       1                 THE COURT:   All right.   It's in.

       2                 (Defendant's Exhibit No. 281 was received in

       3   evidence.)

       4   BY MS. DURR:

       5   Q.    Ms. Mecey --

       6   A.    Yes.

       7   Q.    -- is Defendant's Exhibit 281 the e-mail from Mr. Rufo

       8   where he is forwarding Lyn's e-mail to him from way back in

       9   June -- or July, I should say?

     10    A.    It looks like it, yes.

     11    Q.    Before you received this e-mail from Mr. Rufo, had you

     12    ever seen Ms. Salvo's response to Mr. Rufo?

     13    A.    No.

     14    Q.    The "Beautiful-Thanks" response?

     15    A.    The "Beautiful-Thanks" response, I believe that was the

     16    e-mail that Joey sent to me.

     17    Q.    But that's the first time you ever saw it?

     18    A.    Yes.

     19    Q.    Okay.    Moving forward in the timeline here, we've had

     20    testimony and we've listened to an audio recording of a phone

     21    conversation you and Lyn Salvo had with Mr. Rufo on August 29,

     22    2015 (sic).     Do you remember that?

     23    A.    I do.

     24    Q.    Okay.    What prompted or started you -- why did you have

     25    this call with Mr. Rufo?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 16 of 139 PageID# 1805

           Mecey - Cross                                                                    494

       1   A.    I had the call with, with Joey at that time because I had

       2   found out that he was contesting the PIP rather than talking to

       3   me about it.     That's why I had the call.          That's what initiated

       4   the call.

       5   Q.    Did you tell that to Mr. Rufo on the phone?

       6   A.    Yes, I did.

       7   Q.    Okay.    I want to turn your attention to Plaintiff's

       8   Exhibit 55.     And actually, it's 55-3, lines 13 and 14.

       9                 If you could highlight those?        Actually, could you do

     10    the whole paragraph?

     11                  THE COURT:    I'm sorry, 55 --

     12                  MS. DURR:    55-3, portions from line 9 to 17.              That

     13    might help the jury.

     14    Q.    That's the portion of the transcript that you're talking

     15    to Mr. Rufo, right?

     16    A.    Yes, it is.

     17    Q.    And lines 13 and 14, that's what you told Mr. Rufo:                   "What

     18    started this, Joey, is the correspondence that Alvin sent to me

     19    yesterday"?

     20    A.    Correct.

     21    Q.    So when you say "what started this," what are you

     22    referring to?

     23    A.    What started the need for the conversation is the e-mail

     24    that Alvin sent me where Joey was saying he was contesting part

     25    of the performance improvement plan.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 17 of 139 PageID# 1806

           Mecey - Cross                                                                       495

       1   Q.      And again, what portion was he trying to -- to your

       2   understanding was he trying to contest through Alvin?

       3   A.      That he had talked to Alvin about the HR manager position.

       4   Q.      Okay.    And Mr. Alvin told you that -- and we've seen the

       5   e-mails -- that he was the one who actually had approached

       6   Mr. Rufo about a position, right?

       7   A.      Correct.

       8   Q.      So explain to the jury why, why did you not retract that

       9   portion of the PIP that was about communication with, with the

     10    manager about Mr. Rufo seeking the -- another position after

     11    you had received Mr. Jackson's e-mail?

     12    A.      Because that wasn't the point.           The point was he had lied,

     13    gone behind my back, talked to other people about something

     14    that we had just discussed a few weeks before that, and before

     15    that, several weeks before that, I felt that he had lied, and

     16    that's why that stayed in the, in the performance improvement

     17    plan.

     18    Q.      What did you think he had lied about that was part of the

     19    PIP?

     20                    MR. FOX:    Your Honor, asked and answered.

     21                    THE COURT:    Sustained.

     22                    MS. DURR:    I want --

     23                    THE COURT:    Sustained.

     24    BY MS. DURR:

     25    Q.      Okay.    I don't think this -- but you did -- you worked




                                                    Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 18 of 139 PageID# 1807

           Mecey - Cross                                                                     496

       1   with -- this is one clerical matter.             Yesterday, we discussed

       2   Plaintiff's Exhibit 42, which was a draft of the warning, and

       3   I'm just not sure if it's been admitted or not.

       4                 It's plaintiff's exhibit, so I wasn't sure if it was

       5   automatically admitted?

       6                 THE COURT:    Well, it's only admitted if either you or

       7   the plaintiff move it in.          Otherwise --

       8                 MS. DURR:    Okay.    That's what I wanted to make sure.

       9   I'd like to just move into the record Plaintiff's Exhibit 42.

     10                  THE COURT:    All right.     It's in.

     11                  (Plaintiff's Exhibit No. 42 was received in

     12    evidence.)

     13    BY MS. DURR:

     14    Q.    Now, we were -- you did do a performance evaluation for

     15    Mr. Rufo, and we've discussed that, but you also went and

     16    talked to Mr. Rufo to discuss some of the scores that you gave

     17    him, right?

     18    A.    Correct.

     19    Q.    And we've listened to a portion of that meeting that

     20    Mr. Rufo provided, right?

     21    A.    Correct.

     22    Q.    Okay.    And did you know that that recording was being made

     23    after you said no?

     24    A.    No.    I asked him not to record it.

     25    Q.    Okay.    So at this time, I'd like to play a portion of the




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 19 of 139 PageID# 1808

           Mecey - Cross                                                                   497

       1   clip -- clip of that audio recording from where we left off

       2   with plaintiff.     It's -- and here you're talking about the

       3   scores about communication.

       4                 (Audio excerpt played.)

       5   BY MS. DURR:

       6   Q.    And then during this review session with Mr. Rufo, did

       7   you -- he also bring up about doing, performing duties for --

       8   additional duties for Patty Cavender?

       9   A.    I believe he did.

     10    Q.    Okay.    Now, who is Patty Cavender, if I'm saying her name

     11    right?   And I apologize.

     12    A.    I believe she's the assets warehouse manager for SGS.                    I'm

     13    not certain what her title is.

     14    Q.    Okay.    And to your knowledge, what had Mr. Rufo been doing

     15    for Ms. Cavender?

     16    A.    He had helped her get updated on her expense reports.

     17    Q.    Okay.    And you discussed that during your -- the meeting?

     18    A.    During that phone call?

     19    Q.    Yes.

     20    A.    I may have.    I'm sorry.

     21                  (Audio excerpt played.)

     22                  THE COURT:    All right.   Ms. Durr, do you have a

     23    question?

     24                  MS. DURR:    At this time, I'd like to move into

     25    admission Plaintiff's Exhibit 80, which is a transcript of the




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 20 of 139 PageID# 1809

           Mecey - Cross                                                                     498

       1   recording.

       2                  MR. FOX:    I believe we already did.          No objection,

       3   Your Honor.

       4                  THE COURT:    We've already heard that.           Haven't we

       5   heard that already?         Have we heard that already or not?

       6                  MS. DURR:    Not that portion.

       7                  THE COURT:    No?   Not yet?    All right.

       8                  (Plaintiff's Exhibit No. 80 was received in

       9   evidence.)

     10    BY MS. DURR:

     11    Q.     One point of clarification:         The performance evaluation

     12    that you did for Mr. Rufo, what period of time was that for?

     13    A.     I'm sorry, can you say that --

     14    Q.     The performance evaluation that you did for Mr. Rufo that

     15    we've been listening to --

     16    A.     Yes.

     17    Q.     -- what period of time is that for?

     18    A.     That would have been for the fiscal year, which would

     19    have -- for us would have been September 30 through October 1

     20    of 2017.

     21    Q.     Okay.    And so October 1, 2017, was Mr. Rufo still on a

     22    PIP?

     23    A.     He was.

     24    Q.     Now, you talked about your other employees, that you

     25    managed a few others.        Did any other employees, were they --




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 21 of 139 PageID# 1810

           Mecey - Cross                                                                    499

       1   did they -- were they considered a low performer for 2017, the

       2   same year as Mr. Rufo?

       3   A.    I did have one other low performer.

       4   Q.    Okay.    Who was that?

       5   A.    Donna Lapeyrouse.

       6   Q.    Okay.    Did you give her a performance evaluation, too?

       7   A.    I did.

       8                 MS. DURR:    Okay.   I'd like to move into evidence

       9   Defendant's Exhibit 296.

     10                  THE COURT:    Any objection to 296?

     11                  MR. FOX:    Your Honor, it's entirely irrelevant.

     12                  THE COURT:    No, I think it is relevant given the

     13    issues in the case.        I'll overrule the objection.

     14                  (Defendant's Exhibit No. 296 was received in

     15    evidence.)

     16    BY MS. DURR:

     17    Q.    Ms. Mecey, is Defendant's 296 the performance evaluation

     18    for Donna Lapeyrouse?

     19    A.    It is.

     20    Q.    And is this for the same fiscal year as the one that you

     21    gave to Mr. Rufo?

     22    A.    It is.

     23    Q.    Okay.    And on the last page, on the left side under

     24    "Section 4:     Signatures, Employee Signature, Donna Lapeyrouse,"

     25    do you see that?     Do you see that?        It says the signature date




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 22 of 139 PageID# 1811

           Mecey - Cross                                                                  500

       1   for Donna Lapeyrouse is January 25, 2018.

       2   A.    Yes.

       3   Q.    Okay.   Again, is that months after your fiscal year ended?

       4   A.    Yes.

       5   Q.    Okay.   Is this, is this when you actually completed the

       6   manager comments?

       7   A.    No.

       8   Q.    Okay.   When did you do the manager comments to

       9   Ms. Lapeyrouse's evaluation?

     10    A.    I don't remember the exact date.         It would have been a few

     11    months later.

     12    Q.    A few months later after what?

     13    A.    After January, yeah, like, so, spring.

     14    Q.    Again, are these -- where did Ms. Lapeyrouse fall in terms

     15    of ranking?    Was she a high, medium, or low performer?

     16    A.    She was a low performer.

     17    Q.    Okay.   Did Ms. Lapeyrouse, did she ever -- did she get a

     18    merit increase?

     19    A.    No, she didn't.

     20    Q.    Okay.   And Ms. -- did you do any other evaluation for the

     21    2017 fiscal year?

     22    A.    I did for Zana Scott.

     23    Q.    Okay.   Did you actually fill out an evaluation for

     24    Ms. Scott?

     25    A.    I didn't.   We had a conversation and talked through her




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 23 of 139 PageID# 1812

           Mecey - Cross                                                                    501

       1   performance evaluation.

       2   Q.      Okay.    Did Ms. Scott get a merit increase?

       3   A.      She did.

       4   Q.      How did she rank in terms of was she a high, medium, or

       5   low performer?

       6   A.      She was a high performer.

       7   Q.      And do you remember, how much was her merit increase?

       8   A.      I believe it was 3 percent off the top of my head.                  I

       9   can't be certain, but I believe it was 3 percent.

     10    Q.      Okay.

     11                    THE COURT:   Now, just for the record, 3 percent of

     12    what?

     13                    THE WITNESS:   It's 3 percent of her, I guess, salary.

     14    It was a 3 percent raise.

     15    BY MS. DURR:

     16    Q.      And -- now, you talked yesterday about having given PIPs

     17    before to other employees?

     18    A.      Yes.

     19    Q.      And then we talked about that, and I don't want to replow

     20    that ground, but I just want to clarify, did -- you gave Zana

     21    Scott a PIP.       Had Ms. Scott ever reported discrimination to

     22    you?

     23    A.      No.

     24    Q.      Has she ever filed a lawsuit against you?

     25    A.      No.




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 24 of 139 PageID# 1813

           Mecey - Cross                                                                  502

       1   Q.    Filed a lawsuit, excuse me, against the company?

       2   A.    No.

       3   Q.    Okay.    Had she ever claimed that she was retaliated

       4   against?

       5   A.    No.

       6   Q.    Patty Schultz was the other person that you had given a

       7   PIP to?

       8   A.    That's correct.

       9   Q.    Okay.    Had she ever claimed retaliation?

     10    A.    No.

     11    Q.    Had she ever claimed discrimination, that discrimination

     12    was going on?

     13    A.    No.

     14    Q.    Had she ever filed a lawsuit against the company before

     15    you gave her the PIP?

     16    A.    No.

     17    Q.    Well, actually, has she ever filed a lawsuit after you

     18    gave her the PIP?

     19    A.    No.

     20    Q.    Okay.    I want you to tell the jury, have you retaliated --

     21    you've sat through the testimony so far and listened to

     22    Mr. Rufo's testimony.      Would you tell the jury, have you

     23    retaliated against Mr. Rufo, as he's alleged?

     24                  MR. FOX:   Asked and answered many times, Your Honor.

     25                  THE COURT:   Sustained.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 25 of 139 PageID# 1814

           Mecey - Redirect                                                                  503

       1   BY MS. DURR:

       2   Q.    How does it feel being accused of retaliation by Mr. Rufo?

       3   A.    This has been one of the most painful experiences I've

       4   ever been through in my life.       The picture they've painted of

       5   me is not me.    I don't recognize that person, and anybody that

       6   would know me and does know me does not recognize that person.

       7   I have never and would never retaliate, period, against an

       8   employee.

       9                It's been extremely stressful for me, for my husband,

     10    and my three children.      To go through something like this --

     11    I'm sorry, it's been very difficult and untrue.

     12                 I'm sorry.    (Crying.)

     13                 MS. DURR:    No further questions.

     14                 THE COURT:    All right.      Any redirect?

     15                 MR. FOX:    Yes, I have redirect, Your Honor.

     16                              REDIRECT EXAMINATION

     17    BY MR. FOX:

     18    Q.    Let's talk about the picture you painted of Joey.                    You

     19    called him a liar?

     20    A.    He did lie to me.

     21    Q.    You called him dishonest?

     22    A.    Yes.

     23    Q.    You said he was a low performer?

     24    A.    Correct.

     25    Q.    Put him on a PIP?




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 26 of 139 PageID# 1815

           Mecey - Redirect                                                                 504

       1   A.    Correct.

       2   Q.    You fired him?

       3   A.    His position was eliminated, and he was let go, yes.

       4   Q.    You said a few times yesterday he was threatening to you.

       5   A.    He was very threatening and contentious on the phone, yes.

       6   Q.    Did -- if he was threatening to you -- you say he was

       7   extremely threatening.

       8   A.    His tone was very threatening.        Answering the phone,

       9   "Hello, Jill," was threatening.

     10    Q.    Doesn't a company terminate an employee when they act in a

     11    threatening fashion?     Isn't that a basis for terminating them?

     12    A.    I guess it would be the manner of threatening, if it was

     13    physical threats, I would suppose.

     14    Q.    No one ever said that they terminated him because he was

     15    threatening --

     16    A.    No.

     17    Q.    -- did they?

     18                Now, in this phone conversation we heard a couple

     19    minutes ago, did you think that your tone was encouraging to

     20    Joey in that conversation?

     21    A.    I didn't think that my tone was discouraging at all.                   I

     22    think it was probably more frustrated.

     23    Q.    In that conversation, he was making a plea for you to

     24    raise his ratings from 1's in the three critical categories of

     25    leadership, problem solving, and teamwork to get them up to the




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 27 of 139 PageID# 1816

           Mecey - Redirect                                                               505

       1   point where they'd be at least satisfactory, and you refused to

       2   do that; isn't that right?

       3   A.    I told him that if he disagreed with my comments as his

       4   manager and supervisor --

       5                THE COURT:   That's not responsive.          The answer is

       6   just yes or no.

       7                THE WITNESS:   Can you repeat the question?              I'm

       8   sorry.

       9   BY MR. FOX:

     10    Q.    In that conversation, he was pleading with you to raise

     11    his ratings from 1's in those three critical categories, and

     12    you refused to do so; isn't that right?

     13    A.    That's right.

     14    Q.    Do you think that might have been discouraging to him?

     15    A.    I'm not sure if it was or not.

     16    Q.    You terminated him less than two months later, didn't you?

     17    A.    His position was eliminated, yes.

     18    Q.    You testified this morning it seems like you remembered

     19    what the term "EEO" meant.      Did something happen overnight to

     20    improve your memory of that term?

     21    A.    Now, I do know what Equal Employee Opportunity means.                   I,

     22    I don't use "EEO" very often, I apologize.             I do know what that

     23    means.

     24    Q.    Is that something that occurred to you in the middle of

     25    the night?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 28 of 139 PageID# 1817

           Mecey - Redirect                                                               506

       1   A.    No.    I think I thought out the name of it.            It didn't

       2   occur to me in the middle of the night.           I think I do know what

       3   it means.

       4   Q.    You expressed very harsh views on Mr. Rufo recording the

       5   phone conversation that you and Gina Salvo consented to,

       6   correct?

       7   A.    I was not on a phone conversation with Gina Salvo -- who?

       8   With Lyn Salvo?

       9   Q.    I'm sorry, with Lyn Salvo.      I'm getting tired.

     10    A.    Me, too.

     11                 THE COURT:   It's early in the morning.            We have a

     12    whole day to go through.

     13                 MR. FOX:   I was up pretty late, Your Honor.

     14                 THE WITNESS:   I'm sorry, can you repeat that

     15    question?

     16    BY MR. FOX:

     17    Q.    Yes.    You expressed very strong views that -- about Joey's

     18    recording conversations in general.         The one conversation he

     19    recorded with you and Lyn Salvo, correct?

     20    A.    Correct.

     21    Q.    And Joey expressed the view to you that although he didn't

     22    want to have to do this, he felt it was necessary to record

     23    conversations that related to litigation matters so there would

     24    be a record of events.      Is that correct?        Yes or no?

     25    A.    I believe in the conversation with just me, yes, he did




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 29 of 139 PageID# 1818

           Mecey - Redirect                                                               507

       1   say that.

       2   Q.    And there are a number of things that you dispute that

       3   Mr. Rufo has testified to; isn't that correct?

       4   A.    Yes.

       5   Q.    Like whether or not you put him on a warning for analysis,

       6   correct?

       7   A.    Correct.

       8   Q.    And the tape sheds light on that, correct?

       9   A.    I'm sorry?

     10    Q.    The tape sheds light on that issue, whether or not you put

     11    him on warning for analysis?

     12    A.    Mr. Fox, he was not on a PIP for warning for analysis.

     13    Q.    I know.    That's my point.

     14    A.    It was a series of poor judgment.

     15    Q.    That's my point.    You disagree with him on that issue,

     16    right?

     17    A.    I'm sorry, yes, I do.

     18    Q.    And the tape addresses that issue of whether or not you

     19    put him on warning for analysis, doesn't it?

     20    A.    On the -- I don't remember that.         On the recording, the

     21    last recording?

     22    Q.    Yes.

     23    A.    I don't remember.

     24    Q.    No, the first recording.

     25    A.    I don't remember him bringing that up, I'm sorry.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 30 of 139 PageID# 1819

           Mecey - Redirect                                                                   508

       1   Q.    Okay.    I'm not going to play it again, but if the tape

       2   addresses that issue, it would provide a contemporaneous

       3   factual record of what was said between the three of you, would

       4   it not?

       5   A.    Yes, if it was recorded.

       6   Q.    And that would be very helpful to this jury in deciding

       7   what really happened here, would it not?

       8   A.    Yes.    If that was recorded, yes.

       9   Q.    And the first tape also addressed the issue of whether you

     10    and Ms. Salvo were trying to induce him to resign for talking

     11    to other people about the PIP, his federally protected right,

     12    correct?

     13                  MS. DURR:    Objection.

     14                  THE COURT:    Sustained.      Again, I don't want lawyers

     15    making speeches in their question.             Just ask for the fact,

     16    please.

     17    BY MR. FOX:

     18    Q.    Sure.    The first tape addresses that issue as well, that

     19    is, the question of whether you and, I'm sorry, Lyn Salvo

     20    attempted to get him to resign for talking to other people

     21    about the PIP?

     22    A.    No.    He was contending the PIP.           I wanted to talk to him

     23    about that.     I was not trying to get him to resign.

     24    Q.    In the earlier tape, there is -- your recording, your

     25    voice is recorded --




                                                   Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 31 of 139 PageID# 1820

           Mecey - Redirect                                                                  509

       1   A.      Yes.

       2   Q.      -- in which you're saying, "I would take this as your

       3   resignation."

       4                  You heard that, correct?

       5   A.      If he couldn't work through this with me, yes.

       6   Q.      It's your interpretation, but --

       7   A.      I believe that's what I said.

       8   Q.      It's a good thing we have that contemporaneous recording

       9   so the jury can decide.

     10                   THE COURT:    No, counsel, that's not a correct

     11    question.

     12                   MR. FOX:    Okay.   I'll move on.

     13    BY MR. FOX:

     14    Q.      Now, you testified a few moments ago the first time -- you

     15    seem to remember when you saw the "Beautiful-Great start"

     16    response.      Is that something that came to you overnight as

     17    well?

     18                   MS. DURR:    I'm going to object.        Mischaracterizes the

     19    evidence.

     20                   THE COURT:    Sustained.

     21    BY MR. FOX:

     22    Q.      You testified that you became aware of it on August 14 and

     23    were shown an exhibit for that date, correct?

     24    A.      For the e-mail that Joey forwarded me?

     25    Q.      Yes, the "Beautiful-Great start" e-mail?




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 32 of 139 PageID# 1821

           Mecey - Redirect                                                                 510

       1   A.     I believe that's the e-mail that Joey forwarded to me,

       2   yes.

       3   Q.     Okay.    So you had that e-mail in your possession before

       4   you put him on the PIP the next day, on August 15, correct?

       5   A.     I don't remember the dates.        I know I had the e-mail that

       6   Joey forwarded to me.         I'm sorry, I'm getting confused on the

       7   dates.

       8   Q.     Well, let's look at it again, Exhibit 281.               You looked at

       9   it a few moments ago.         Your counsel showed it to you.

     10                   THE COURT:   That's Defense 281.

     11                   MR. FOX:   I'm sorry, Your Honor?

     12                   THE COURT:   It's Defense 281.

     13                   MR. FOX:   Defense 281, thank you.

     14                   THE WITNESS:    Yes, I do.    Joey forwarded that to me

     15    on August 14.

     16    BY MR. FOX:

     17    Q.     Okay.    And that was a day before you put him on the PIP?

     18    A.     If I put him on a PIP on the 15th, that would be correct.

     19    Q.     Yet you still put him on the PIP having, having seen this

     20    e-mail, correct?

     21    A.     Having seen this e-mail?

     22    Q.     Yes.

     23    A.     Yes.    I had already been putting him on a PIP for his poor

     24    judgment.

     25    Q.     Now, you won't deny -- we've already covered this and I




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 33 of 139 PageID# 1822

           Mecey - Redirect                                                                    511

       1   don't want to cover it again, but you won't deny that you told

       2   Joey he was in trouble immediately after he disclosed the EEO

       3   analysis, correct?

       4   A.    I don't --

       5                 MS. DURR:    Objection.     It mischaracterizes the

       6   testimony.

       7                 THE COURT:    The jury will recall what the testimony

       8   is in that respect.        I'll overrule that objection.

       9                 THE WITNESS:    I don't remember if I said he would be

     10    in trouble.

     11    BY MR. FOX:

     12    Q.    Okay.    Well, we have the instant message exchange.                    I'm

     13    not going to --

     14    A.    Thank you.

     15    Q.    I'm not going to go back there.             I want to move on, but

     16    you never told him he was in trouble for the discretionary

     17    spend e-mail?

     18    A.    We discussed the discretionary spend e-mail, and I asked

     19    him not to do that.        I don't know that I used the words, "you

     20    are in trouble."

     21    Q.    You never gave him a warning for that, did you?

     22    A.    No.

     23    Q.    And you never told Mr. Rufo he was in trouble when he made

     24    inquiry about the HR position expressly conditioned on your

     25    approval, did you?




                                                   Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 34 of 139 PageID# 1823

           Mecey - Redirect                                                                  512

       1   A.      No.

       2   Q.      Well, you still have your job, don't you?

       3   A.      I do.

       4   Q.      You sent, you sent e-mails yesterday, Happy Birthday

       5   e-mails and so forth, it looks like around late 2017.                     Now, in

       6   late 2017, Joey complied with -- as of that date, he complied

       7   with the demand that he not talk to anyone about the PIP?

       8   A.      I'm not sure if he talked to anyone about the PIP at that

       9   time or not.

     10                    MS. DURR:    Object to the form -- object to the

     11    question.

     12                    THE COURT:    It's too late, I mean, if the witness has

     13    already answered the question.          You have to be faster than

     14    that.

     15    BY MR. FOX:

     16    Q.      And when you sent him a Happy Birthday card, that was

     17    before he filed the lawsuit?

     18    A.      Yes.

     19    Q.      So at that point, you were starting to feel okay again

     20    about Joey?

     21    A.      Our relationship had gotten better, yes.

     22    Q.      And then when he filed the lawsuit, it went back, didn't

     23    it?

     24    A.      His behavior changed after he filed a lawsuit.

     25    Q.      Okay.    Behavior changed.    How did it change?




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 35 of 139 PageID# 1824

           Mecey - Redirect                                                               513

       1   A.    He started to ask to record conversations.              He was very

       2   argumentative, contentious.      I was trying to manage him just

       3   like I would manage any other employee, and he made it very,

       4   very difficult.

       5   Q.    Okay.   When you say it was contentious, do you mean he was

       6   contentious in the way that -- was he like he was in the tape

       7   we just listened to?     Do you consider that to be contentious?

       8   A.    No.

       9   Q.    Okay.

     10    A.    Other than the fact that he argues with everything that I

     11    say, any feedback, other than that, but no.

     12    Q.    He only asked to record one additional conversation after

     13    the initial one, and that was the conversation we just heard,

     14    correct?

     15    A.    No.   Joey also told me he was recording another

     16    conversation.

     17    Q.    When?

     18    A.    I believe the first time we discussed his performance.

     19    Q.    One other -- he asked you, but you said no again?

     20    A.    I said he could.    I've never seen or heard that

     21    conversation since.

     22    Q.    Did you document that anywhere in his personnel file?

     23    A.    Did I what?

     24    Q.    Did you document that anywhere in his personnel file?

     25    A.    I don't know that I did.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 36 of 139 PageID# 1825

           Mecey - Redirect                                                                    514

       1   Q.    Just so the record is clear, Donna Lapeyrouse, you

       2   testified you thought her performance was deficient, correct?

       3   A.    Yes.

       4   Q.    And she was forced to leave the company as well, correct?

       5   A.    She was not forced to leave the company.                 She resigned.

       6   Q.    Okay.    Well, she was told essentially that if she wouldn't

       7   resign, she'd be on a performance improvement plan, correct?

       8   A.    That she would be on a performance improvement plan and we

       9   could try to work through it.       She felt that the position was

     10    not something that she wanted.

     11    Q.    And you thought she was a low performer, too?

     12    A.    Yes.

     13    Q.    Now, you said that -- you made a great deal about your

     14    feeling that Joey had somehow deceived you because he had --

     15    saw an HR position subject to your additional approval.                       Why

     16    did you wait almost seven weeks to raise that with him if it

     17    was such a serious issue?

     18                  MS. DURR:    Objection.     Asked and answered.

     19                  THE COURT:    I don't think it has been.              I'm going to

     20    overrule the objection.

     21                  THE WITNESS:   The reason I didn't talk to him

     22    initially is I wanted him to bring it to my attention.                      I

     23    didn't want to embarrass him at the time.                Again, it was a

     24    series -- it was just something in a series of poor judgment

     25    that was -- that I included in his performance improvement




                                                   Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 37 of 139 PageID# 1826

           Mecey - Redirect                                                               515

       1   plan, because I really didn't talk to him.             I didn't honestly

       2   know how to handle it.      I didn't want to hurt our relationship.

       3   It was dishonest, and I didn't want to embarrass him.

       4   Q.    Okay.    Again, you say you didn't want to embarrass him,

       5   but if you felt so strongly he was lying to you, why wouldn't

       6   you raise that?     Why would you wait seven weeks and then throw

       7   it in a performance improvement plan?

       8   A.    I put it in --

       9   Q.    What's going on there?

     10    A.    Right.   I put it in the performance improvement plan

     11    because, again, it was a series of behavior.              I, you know, in

     12    retrospect, I wish that I would have talked to him about it

     13    sooner.   I didn't.    I included it in his plan because to me, it

     14    showed a series of dishonesty and poor judgment.

     15    Q.    You didn't even want to send him a note or an e-mail or

     16    talk to him about it, did you?

     17    A.    Again, I didn't want to embarrass him.            I wanted him to

     18    bring it to my attention.

     19    Q.    And this meeting in St. Louis you talked about, that was a

     20    meeting in a Round Robin session, where Joey answered one

     21    question that was -- repeated a question that had been asked by

     22    somebody participating in that meeting?

     23    A.    I was not in the meeting.      I know he answered --

     24    Q.    Joey testified about it.

     25    A.    I know that he answered a question from an employee that




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 38 of 139 PageID# 1827

           Mecey - Recross                                                                516

       1   he wasn't there to do.      That was for the HR leaders to answer,

       2   not somebody who was there to learn.

       3   Q.    And that's something that wasn't even mentioned in his

       4   PIP, was it?    It's something, I think, that's been trotted out

       5   in this courtroom?

       6   A.    It was not mentioned in his PIP, no.

       7   Q.    When you terminate Joey, you were aware of he was in the

       8   middle of a family crisis, were you not?

       9   A.    I believe he said that his girlfriend's dad was sick.

     10    Q.    Just sick?    Is that your testimony?

     11    A.    I believe he said she was -- he was sick.              I'm not sure.

     12                MR. FOX:    Okay.   I have no further questions.

     13                THE COURT:    Any recross?

     14                MS. DURR:    Yes.

     15                Would you pull up, Susie, Plaintiff's Exhibit 55,

     16    lines 7 to 15?

     17                              RECROSS EXAMINATION

     18    BY MS. DURR:

     19    Q.    This exhibit that I'm showing you is a transcript of the

     20    August meeting that you and Ms. Salvo had that was recorded by

     21    Mr. Rufo.    Mr. Rufo says, "Oh, no.       I have stated that I've

     22    been put on warning because there are some things where I have

     23    to kind of really ratchet down on myself and make sure that I

     24    don't do anything that can't be misconstrued."

     25                And you said, "I don't know how that being




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 39 of 139 PageID# 1828

           Mecey - Recross                                                                517

       1   misconstrued, how you are telling people that you are on a

       2   warning for analysis and that how that can be misconstrued."

       3                 Who -- what did you mean by, "how you are telling

       4   people" -- well, strike that.

       5                 Why did you say, "how you are telling people that you

       6   are on a warning for analysis and that how that can be

       7   misconstrued"?

       8   A.    He had talked to Alvin Jackson about his PIP, and he had

       9   also talked to Angela Hermannes and said that -- and told her

     10    that, you know, mentioned the word "warning for analysis."                    He

     11    had mentioned that to her and again never brought that to me

     12    but was talking to other people.

     13    Q.    First of all, who is Angela Hermannes?

     14    A.    She's an HR generalist in St. Louis, in the service

     15    center.

     16    Q.    I'm sorry, where is she located?

     17    A.    I'm sorry, she's in St. Louis, in the HR service center.

     18    Q.    Okay.    How do you know that Mr. Rufo talked with Angela

     19    Hermannes?

     20    A.    She told me in passing one day in the office, and then she

     21    just sent me an e-mail letting me know.

     22    Q.    What did she, Ms. Hermannes, tell you?

     23    A.    I believe --

     24                  MR. FOX:   I'm going to object, Your Honor.             It's

     25    hearsay.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 40 of 139 PageID# 1829

           Mecey - Recross                                                                  518

       1                 THE COURT:    I'm going to sustain the objection.

       2   BY MS. DURR:

       3   Q.    And so is that why you said, "How are you telling people

       4   that you are on a warning for analysis," is that based on

       5   information provided by Ms. Hermannes?

       6   A.    It is.

       7                 MR. FOX:    That's leading, Your Honor.

       8                 THE COURT:    Yeah.   Well, the problem is I'm

       9   rethinking -- actually, it's not a hearsay problem because

     10    she's explaining how it was that she had the conclusion that

     11    the plaintiff had done something, so this is all right, this

     12    line of questioning.

     13    BY MS. DURR:

     14    Q.    Okay.    Could you just -- I'm sorry, "How are you telling

     15    people that you are on a warning for analysis," why did --

     16    where did you get that information from?

     17    A.    Again, Angela Hermannes in passing, and then I believe she

     18    sent me an e-mail telling me that as well.

     19    Q.    Okay.    Now, the same -- during the same call, you also

     20    talked about you had a discussion with Mr. Rufo about whether

     21    or not he could talk to other people about the, about the PIP,

     22    being on the PIP?        Do you remember that?

     23    A.    I do.

     24    Q.    Okay.    Did you ever tell Mr. Rufo that he absolutely could

     25    not talk to anybody else on the PIP?




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 41 of 139 PageID# 1830

           Mecey - Recross                                                                 519

       1   A.    No.

       2   Q.    Okay.    Did you ever tell Mr. Rufo that he could talk to

       3   other people?

       4   A.    I don't remember if I said he could or couldn't -- or if

       5   he could, but I said I thought it was unprofessional to discuss

       6   it, but it was up to him if he wanted to discuss his PIP with

       7   other people.

       8   Q.    Did you have a follow-up call that same day with Mr. Rufo?

       9   And I'm talking about on August 29, 2017.

     10    A.    I believe so.

     11    Q.    Okay.    And I turn your attention to Plaintiff's Exhibit

     12    56.   Plaintiff's 56 is already a memo that we've discussed

     13    about your notes to the file about the conversation that's been

     14    recorded on August 29, 2017, and then in your note to file, is

     15    there a note by you of a follow-up conversation with Mr. Rufo?

     16    A.    I can't see it.

     17                  MS. DURR:   Can you blow that up, the mid-morning

     18    conversation, 8/29/17?

     19                  THE WITNESS:   Yes.

     20                  MS. DURR:   Okay.   Oh, I'm sorry, could you -- as to

     21    the second portion, the second paragraph on the second page.

     22    Highlight it, the third line down.

     23    BY MS. DURR:

     24    Q.    "He also asked me if there was a reason why he couldn't

     25    discuss his PIP with other employees.           I told him technically




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 42 of 139 PageID# 1831

           Petrella - Direct                                                                 520

       1   he could discuss with other employees, but it's not very

       2   professional, and I would prefer that he concentrate on doing a

       3   good job and changing his behavior rather than discussing his

       4   performance issues with other employees, but reiterated that

       5   was entirely up to him."

       6                  That's what's written, right?

       7   A.     Yes.

       8   Q.     Is that what you told Mr. Rufo?

       9   A.     That's what I noted to file after our conversation, yes.

     10    Q.     No, but I'm asking you, is that what you told Mr. Rufo?

     11    A.     It is what I talked to -- that is what I told Mr. Rufo,

     12    yes.

     13                   MS. DURR:    I have no further questions.

     14                   THE COURT:    All right.   Thank you, Ms. Mecey.             You

     15    may step down.

     16                                    (Witness excused.)

     17                   THE COURT:    Call your next witness.

     18                   MR. FOX:    Yes, Your Honor.     We'll call Ms. Gina

     19    Petrella.

     20                   THE COURT:    All right.

     21           GINA PETRELLA LOGOZAR, PLAINTIFF'S WITNESS, AFFIRMED

     22                                 DIRECT EXAMINATION

     23    BY MR. FOX:

     24    Q.     Okay.    Good morning, Ms. Petrella.         Could you state your

     25    name for the record, please.




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 43 of 139 PageID# 1832

           Petrella - Direct                                                                   521

       1   A.      Gina Logozar.       My maiden name is Petrella, and that's the

       2   name I go by at work still.

       3   Q.      Okay.    And you're currently the employee relations and

       4   compliance officer for Aclara, correct?

       5   A.      Yes.

       6   Q.      So you're the top EEO compliance person at the company,

       7   correct?

       8   A.      Besides legal?       Yes.

       9   Q.      Okay.    I assume you know what "EEO" means.

     10    A.      Yes.

     11    Q.      Let me ask you this.         Let's just get right into it:              Let's

     12    first talk about this spreadsheet that you and Ms. Salvo

     13    assigned to Joey.          Okay.    I'd like to show you Plaintiff's

     14    Exhibit 118.

     15                    THE COURT:    Any objection to 118?

     16                    MS. DURR:    No objection.

     17                    THE COURT:    All right.     It's already in.

     18                    MR. FOX:    Could you just blow up the bottom of the

     19    page?

     20    BY MR. FOX:

     21    Q.      Okay.    And this is an e-mail from yourself to Lyn Salvo

     22    and Joey Rufo that says, "Also, Joey, if you could e-mail me

     23    the spreadsheet at the end of every month, that would be

     24    great!"

     25                    You generated that, correct?




                                                    Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 44 of 139 PageID# 1833

           Petrella - Direct                                                                  522

       1   A.    That's correct.

       2   Q.    What was the purpose of the spreadsheet that you were

       3   asking him to generate?

       4   A.    We asked Joey to track disciplinary actions for the SGS

       5   organization.

       6   Q.    Okay.    And you wanted to do that because there were a lot

       7   of issues with the SGS installers, correct?

       8   A.    There were a lot of performance issues, yes.

       9   Q.    And these were the field personnel, correct?

     10    A.    That is correct.

     11    Q.    And why were there a lot of performance issues with the

     12    installers?     What do you attribute that to?

     13    A.    That I don't know, but in regards to some of the issues,

     14    it was speeding, performance, safety.              It was a large range of

     15    issues.

     16    Q.    Okay.    You said at your deposition, you had no clue as to

     17    why there were performance issues, correct?

     18    A.    That is correct.

     19    Q.    How were the installers compensated?

     20    A.    I do not know.

     21    Q.    Were they compensated at a high level?

     22    A.    I do not know.

     23                  MS. DURR:    Objection.     Asked and answered.

     24                  THE COURT:    Sustained.

     25    BY MR. FOX:




                                                   Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 45 of 139 PageID# 1834

           Petrella - Direct                                                              523

       1   Q.     You don't know that, okay.

       2                  Was it, was it a big job to put together the

       3   spreadsheet?

       4   A.     Yes.

       5   Q.     Can you describe that for me, the work involved?

       6   A.     Sure.    So you would -- so the supervisors would write up

       7   their employees, and then the write-up would come back to me or

       8   Lyn, and we would forward it over to Joey.             So it just depended

       9   how many write-ups we would receive on a daily basis in regards

     10    to how much work he was actually doing.

     11    Q.     And you estimate on average, it could take two hours a

     12    day?

     13    A.     It could.

     14    Q.     Okay.    And do you have any reason to believe that Joey

     15    spent less than two hours a day on the project?

     16    A.     Like I said, it depends on how many, how many write-ups we

     17    would receive in a day.       So if we received 15 in a day, it

     18    could take him a little longer versus receiving two in a day.

     19    Q.     Okay.    Let's take a look at Exhibit 22A, Plaintiff's

     20    Exhibit 22.      Okay.   You've seen this document or this e-mail

     21    exchange, right?

     22    A.     Just -- are you asking me if I saw this?

     23    Q.     Yes.

     24    A.     Yes, I've seen it.

     25    Q.     Let's expand it further so you can see the entire document




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 46 of 139 PageID# 1835

           Petrella - Direct                                                              524

       1   further.

       2                 And you received it the day he sent it, July 7?

       3   A.    Yes.    I'd assume I would have received it that day.

       4   Q.    Okay.    And this was the e-mail titled "Violations and

       5   Determinations Tracking - June 2017," correct?

       6   A.    That's correct.

       7   Q.    And if we could go to the first paragraph again?                 It

       8   reads, "Hi, Lyn/Gina.     The attached are some files related to

       9   the violations and determinations for June 2017.               I've included

     10    a few notes on the attachments that will help you understand

     11    where things are being tracked and why they're being tracked

     12    that way."

     13                  Would you have read this -- his e-mail in its

     14    entirety?

     15    A.    I don't recall reading this e-mail in its, in its

     16    entirety.

     17    Q.    And you didn't read it because it was, in your mind, too

     18    long, correct?

     19    A.    Yes.    I work one day a week, so I have -- I don't work on

     20    a Friday, which is the day it was received, so I --

     21    Q.    You work one day a week, so it was too long for you to

     22    read because you don't work enough time?

     23    A.    I would have received it and glanced at it and probably

     24    waited until I returned to work on Tuesday to review it.

     25    Q.    But you don't remember reading the e-mail?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 47 of 139 PageID# 1836

           Petrella - Direct                                                              525

       1   A.    I don't remember reading this e-mail.

       2   Q.    Did you respond to his e-mail by asking him to -- it's one

       3   page, right?    Is it one page long?

       4   A.    Yes.    On this screen, it is.

       5   Q.    Did you respond to his e-mail by asking him to condense it

       6   or shorten it or for him to call you and cut to the chase?

       7   A.    No.

       8   Q.    Did you send an e-mail in response?           Sometimes people use

       9   the acronym TLTR, too long to read.         Did you send an e-mail to

     10    him saying:    Hey, it's too long to read, or use that acronym?

     11    A.    No.

     12    Q.    That's an acronym you use on occasion yourself?

     13    A.    No.

     14    Q.    Okay.    How long had you been working one day a week when

     15    this e-mail was generated?

     16    A.    I started working one day a week in 2016.

     17    Q.    By the way, did you check e-mails during the other days of

     18    the week when, when you weren't working?

     19    A.    Generally, I scan my phone.

     20    Q.    And you check your e-mail every day, don't you?

     21    A.    Say that again?

     22    Q.    You check your e-mail every day, don't you, every workday?

     23    A.    I can't say I check my e-mail every day.

     24    Q.    Is it your practice to try to do that every day?

     25    A.    It was my practice to scan my phone, yes.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 48 of 139 PageID# 1837

           Petrella - Direct                                                              526

       1   Q.    Okay.    I'd like to direct your attention back to

       2   Plaintiff's Exhibit 22.      A portion of the e-mail beginning at

       3   the bottom of the page which says "Going forward," if we could

       4   expand that?

       5                 Joey says there, "Going forward.         There are a few

       6   things I intend to track going forward but require more than

       7   one month's worth of data to have any value.              This includes a

       8   month-to-month comparison on several metrics and tracking of

       9   disciplinary action against various EEO categories."

     10                  You know what he meant by that, don't you, "various

     11    EEO categories"?

     12    A.    I do know what EEO categories are.

     13    Q.    Okay.    And EEO categories include protected categories

     14    like race, correct?

     15    A.    Yes.

     16    Q.    Okay.    The sentence continues, "tracking of disciplinary

     17    action against various EEO categories compared to the

     18    proportional composition of said categories within SGS.                   If

     19    everything tracks relatively proportional, then this gives us a

     20    statistical defense should we need one.           If things don't quite

     21    add up like they should, it identifies areas where we can

     22    improve (such as with racial sensitivity training, or perhaps a

     23    review to identify why we're getting the numbers we are).

     24    Either way, I think it will prove useful."

     25                  Do you recall reading that?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 49 of 139 PageID# 1838

           Petrella - Direct                                                              527

       1   A.    I recall reading it during the deposition.

       2   Q.    Okay.    But not before that, correct?

       3   A.    That is correct.

       4   Q.    Now, were you aware that the other recipient of Joey's

       5   e-mail in his going forward plan actually did respond to the

       6   e-mail?

       7   A.    Yes, I'm aware she responded.

       8   Q.    Okay.    I'd like to show Plaintiff's Exhibit 22.

       9                 THE COURT:   That's what we've been looking at, 22.

     10                  MR. FOX:   No, Your Honor, we were looking at 22A, I'm

     11    sorry.

     12                  THE COURT:   All right.

     13                  MR. FOX:   22 is the "Beautiful-Thanks" e-mail.

     14    BY MR. FOX:

     15    Q.    Okay.    And you were copied on this e-mail, were you not?

     16    A.    Yes, I was copied.

     17    Q.    And you were copied on Friday, July 7, at 3:10 p.m.,

     18    correct?

     19    A.    Yes, that's correct.

     20    Q.    Okay.    So you had a second opportunity -- and this

     21    response includes Joey's original e-mail, correct?

     22    A.    Yes.

     23    Q.    So you had a second opportunity to review Joey's e-mail,

     24    correct?

     25    A.    After Lyn responded, I took it as her -- she took the




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 50 of 139 PageID# 1839

           Petrella - Direct                                                                528

       1   initiative to respond.       I wasn't going to reply.

       2   Q.    Okay.    Well, you were the head of the EEO, right?

       3   A.    I am.

       4   Q.    Okay.    And Lyn is not, correct?

       5   A.    Lyn is the HR business partner for SGS.

       6   Q.    Okay.    So is it your testimony that when you saw that Lyn

       7   had responded, you made a conscious decision not to read Joey's

       8   e-mail, or don't you recall?

       9   A.    When I saw that Lyn responded, I figured she was

     10    responding to the e-mail and I didn't have to.

     11    Q.    As head of EEO compliance for the company, were matters

     12    involving the correlation of race with disciplinary action not

     13    of great interest to you?

     14                  MS. DURR:    Object to the form of the question.              It

     15    assumes --

     16                  THE COURT:    Overruled.

     17                  MS. DURR:    It's mischaracterizing the testimony.

     18                  THE COURT:    Overruled.   Overruled.

     19                  THE WITNESS:    It is important to me, but I was

     20    unaware of what he was doing, as I didn't read the e-mail.

     21    BY MR. FOX:

     22    Q.    Okay.    Had you read the e-mail, would it have been

     23    important to you?     I assume it would have been.

     24    A.    Had I read the e-mail, yes, it's important.

     25    Q.    Okay.    Now, at the time that Joey was put on a performance




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 51 of 139 PageID# 1840

           Petrella - Direct                                                              529

       1   improvement plan and final warning, you didn't know he had sent

       2   this e-mail; isn't that correct?

       3   A.    I don't recall the dates.

       4   Q.    Well, he was put on the performance improvement plan on

       5   August 15.    I'll represent that to you, if that helps you.

       6   A.    Did you say August 15?

       7   Q.    Yes.

       8   A.    So I would have been aware of that.

       9   Q.    I'm sorry, I didn't quite --

     10    A.    So he was put on a performance plan on August 15?

     11    Q.    Yes.

     12    A.    Can you repeat your question?        I'm sorry.

     13    Q.    At the time he was put on the performance improvement plan

     14    and final warning, you didn't know that he had -- you didn't

     15    know about this e-mail?

     16    A.    This e-mail, no.

     17    Q.    Did you understand that in reading what Joey described to

     18    you in the paragraph "Going forward," that he was doing that in

     19    order to help the company?

     20    A.    I did not read this e-mail.

     21    Q.    Okay.   And reading it now -- well, let me ask you this:

     22    Did you ever read that e-mail before your deposition?

     23    A.    With you?

     24    Q.    Yes.

     25    A.    No.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 52 of 139 PageID# 1841

           Petrella - Direct                                                               530

       1   Q.    Okay.

       2   A.    I first was aware of the e-mail when you and I met.

       3   Q.    Okay.

       4                 THE COURT:   And just so we're crystal clear,

       5   the "this e-mail" you're referring to is the one from Lyn

       6   Salvo, or is it the one from the defendant -- plaintiff, or is

       7   it both?

       8                 THE WITNESS:   So the one that -- the one that I'm

       9   referring to that I did not read until my deposition is the one

     10    dated July 7, 2017.

     11                  THE COURT:   Well, they're both 2017.

     12                  THE WITNESS:   Okay.   So I read the "Beautiful-Thanks"

     13    prior to deposition.       I saw it when it came through, and that

     14    was it.    I didn't -- I chose not to read -- I did not read the

     15    e-mail prior to that.

     16                  THE COURT:   All right.

     17                  THE WITNESS:   The entire e-mail.

     18                  THE COURT:   All right.    So you were aware that Lyn

     19    Salvo appears to have approved what was ever -- whatever was in

     20    Mr. Rufo's e-mail.

     21                  THE WITNESS:   I don't believe she approved it, but

     22    she did respond.

     23                  THE COURT:   Well, "Beautiful.       Thanks," you were

     24    aware that she said that in response to it.

     25                  THE WITNESS:   Yes.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 53 of 139 PageID# 1842

           Petrella - Direct                                                              531

       1                 THE COURT:   All right.

       2   BY MR. FOX:

       3   Q.    Okay.    She didn't say in her e-mail:         Hey, hold up, Joey.

       4   I don't think you should do this.        I don't want you looking at

       5   any EEO data?

       6                 Nothing like that, correct?

       7   A.    The e-mail does not state that.

       8   Q.    And just returning to the, Joey's e-mail, beginning on the

       9   second page of Exhibit 22A -- rather, at the bottom of the

     10    page, 22A, it says, "Lastly" -- after "Going forward," "Lastly,

     11    I am maintaining employee folders in the ER section of the HR

     12    only SharePoint, as well as copies on my computer and backup

     13    drive.

     14                  "Please reach out to me if there is something you

     15    want included or if you envisioned a different format than what

     16    was done."

     17                  That concluding request was directed at both you and

     18    Ms. Salvo, correct?

     19    A.    Yes.

     20    Q.    And you did not reach out to him if you wanted something

     21    else included or if you envisioned a different format, did you?

     22    A.    I did not read the e-mail, so I did not respond to him.

     23    Q.    And you, you don't have a -- you don't have a clue as to

     24    what access he had to HR data?

     25    A.    I don't.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 54 of 139 PageID# 1843

           Petrella - Direct                                                              532

       1   Q.     Is that your testimony?    Okay.

       2                 Okay.   I'd like you to turn to Plaintiff's Exhibit

       3   33.    So this is the report that got us where we are today.                  Did

       4   you ever review this report?

       5   A.     August 8, 2017, report?

       6   Q.     Yes.

       7   A.     Yes.

       8   Q.     And when did you review it?

       9   A.     Sometime on Tuesday, August 8.

     10    Q.     Now, did you read this e-mail?

     11    A.     Yes, I read this e-mail.

     12    Q.     It wasn't too long to read?

     13    A.     No.

     14    Q.     Now -- now, you didn't actually read the -- it's your

     15    testimony you didn't actually read what was attached to the

     16    e-mail; isn't that right?

     17    A.     This e-mail itself on the screen?

     18    Q.     What was attached to the e-mail, the spreadsheet.

     19    A.     The spreadsheet was attached to the e-mail, the violations

     20    spreadsheet.

     21    Q.     And you didn't, you didn't actually read that either, did

     22    you?

     23    A.     I opened it.

     24    Q.     You opened it, but you didn't read it, correct?               That's

     25    what you said in your deposition.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 55 of 139 PageID# 1844

           Petrella - Direct                                                                    533

       1   A.     I reviewed the spreadsheet.

       2   Q.     You, you skimmed the spreadsheet, correct?

       3   A.     I opened the spreadsheet and looked at it, yes.

       4   Q.     Okay.    But you didn't, you didn't read the e-mail.                    You

       5   just skimmed it.      Wasn't that your testimony?

       6   A.     I reviewed the e-mail, and I reviewed the spreadsheet.

       7   Q.     Okay.    And I'm just asking you, you just skimmed the

       8   e-mail, correct?

       9   A.     Yes.    I skimmed the e-mail.         I opened up the spreadsheet

     10    and reviewed the spreadsheet.

     11    Q.     Why didn't you read the e-mail in full?

     12    A.     Out loud?

     13    Q.     No, no, I'm sorry, why didn't you at the time read the

     14    e-mail in full?

     15    A.     Oh, I'm sorry.       I thought you were asking me a question.

     16                   I opened the spreadsheet first, and I read the e-mail

     17    and saw that he was tracking EEO, saw there's a sheet for the

     18    EEO.   I opened up the spreadsheet and saw what he was tracking.

     19    Q.     Okay.    Now, in this "Going forward" e-mail we looked at a

     20    few moments ago, did Joey adequately describe what he was doing

     21    in the spreadsheet that he attached to this e-mail Exhibit 33?

     22                   MS. DURR:    Objection.     Calls for speculation.

     23                   THE COURT:    I'm going to sustain the objection.

     24    BY MR. FOX:

     25    Q.     Well, let me ask you this:          Based upon your knowledge,




                                                    Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 56 of 139 PageID# 1845

           Petrella - Direct                                                               534

       1   since this has been the subject of criticism of Joey, did he do

       2   anything in preparing the spreadsheet that he did not make

       3   clear in his earlier e-mail?

       4                 MS. DURR:    Same objection.

       5                 THE COURT:    No, that's a little bit different.

       6   Overruled.

       7                 THE WITNESS:    I'm sorry, can you repeat what you were

       8   asking me?

       9                 MR. FOX:    I'll let the court reporter read it back to

     10    you, please.

     11                                   (Question read.)

     12                  THE WITNESS:    Yes.

     13    BY MR. FOX:

     14    Q.    Okay.    And what was, what was that?

     15    A.    So the prior e-mail, he states that it's not, it's not

     16    valid information.        So that is true, but he also did not

     17    conduct the statistical analysis in a proper way.

     18    Q.    Okay.    You don't, you don't know if the data in his report

     19    is inaccurate in any way, do you?

     20    A.    It is inaccurate.

     21    Q.    I'd like to show clip 79.

     22                  (Video excerpt played as follows:)

     23    "Q.   Did Joey adequately describe what he was doing in the

     24    spreadsheet that he attached to this e-mail?

     25    A.    Yes.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 57 of 139 PageID# 1846

           Petrella - Direct                                                                535

       1   Q.    And did, did -- in the e-mail, did he state any

       2   controversial conclusions?

       3   A.    In the -- for the summary e-mail?            No."

       4                 (End of video excerpt.)

       5                 MR. FOX:    I'm sorry, the next question and answer,

       6   please?

       7                 MR. KATZ:    You have to read it.

       8   BY MR. FOX:

       9   Q.    Okay.    And let me pick up further, at line 10 -- or line

     10    12:

     11                  "Question:    Did he say anything in the e-mail that's

     12    inaccurate?

     13                  "Answer:    Compared to the spreadsheet he provided?

     14                  "Question:    I'm just saying in the description of the

     15    spreadsheet, is there anything in there that's inaccurate or

     16    wrong with which you take issue?

     17                  "Answer:    So if you're asking me if I object to what

     18    he's written and if I disagree with what he wrote in the

     19    e-mail?

     20                  "Question:    Yeah.   Do you disagree or take issue with

     21    anything he said there, or do you think anything he said there

     22    is inaccurate?

     23                  "Answer:    I don't know if it's inaccurate, what the

     24    data -- if the data is inaccurate, but what he wrote seems

     25    fine."




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 58 of 139 PageID# 1847

           Petrella - Direct                                                              536

       1                 THE COURT:   Do you remember testifying to that?

       2                 THE WITNESS:   Yes.

       3                 THE COURT:   All right.

       4   BY MR. FOX:

       5   Q.    Now, let me ask you this:      You didn't review the

       6   information that Joey supplied suggesting potential racial

       7   disparities that are contained in the spreadsheet; isn't that

       8   right?

       9   A.    There was a team that reviewed the data.

     10    Q.    I was asking you if you reviewed it.

     11    A.    I -- after getting -- after reviewing the fact that it was

     12    inaccurate, I did not conduct any additional statistical

     13    analysis.

     14    Q.    Okay.    You didn't conduct any analysis, correct?

     15    A.    I personally did not.

     16    Q.    I'd like to show you Plaintiff's Exhibit 34.               If you look

     17    at this page, this is the EEO tab in the spreadsheet that Joey

     18    supplied you, correct?

     19    A.    Yes.

     20    Q.    As the head of EEO compliance, correct?

     21                  Now, did you look at -- did you look at this page?

     22    A.    I saw this page, yes.

     23    Q.    Okay.    And did you look at the key identifying the nature

     24    of the information contained here, the legend:              "Greatly

     25    over-represented" and "Greatly under-represented"?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 59 of 139 PageID# 1848

           Petrella - Direct                                                              537

       1   A.    I see that there, yes.

       2   Q.    When you saw that data, what did you do with it?

       3   A.    I'm not sure I'm allowed to answer the question.

       4   Q.    Well, you, you called, you called Lyn Salvo; is that

       5   correct?

       6   A.    I did call Lyn.

       7   Q.    And was the nature of your call to Lyn Salvo to alert her

       8   to the fact that Joey had uncovered potential discrimination

       9   going on with the SGS installers?

     10    A.    Absolutely not.

     11    Q.    You didn't, you didn't mention to her the specific data in

     12    the chart and the legend showing "Greatly over-represented,"

     13    "Greatly under-represented"?      You didn't discuss any of that

     14    with her?

     15    A.    I called Lyn to ask Lyn if she authorized Joey to put this

     16    spreadsheet in the -- put this into the spreadsheet.

     17    Q.    Okay.   And did she reveal to you that -- at that point

     18    that she had, she had approved it, sent the "Beautiful-Thanks"

     19    e-mail?

     20    A.    She told me she did not authorize it.

     21    Q.    Okay.   Now, you would agree with me that the data in this

     22    spreadsheet in retrospect as you sit here now, greatly

     23    overrepresented and greatly underrepresented and the

     24    corresponding numbers, would have been significant to you as

     25    head of EEO compliance, correct?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 60 of 139 PageID# 1849

           Petrella - Direct                                                               538

       1   A.    This information would have been significant if it was

       2   properly -- completed properly, yes.

       3   Q.    Okay.    Okay.     I'd like to show you Plaintiff's Exhibit 23.

       4                 23.    Just put the top of the page indicating who the

       5   recipients are.

       6                 Okay.    This is an e-mail that you sent to Michael

       7   Garcia, correct?

       8   A.    That is correct.

       9                 MR. FOX:    And just for reference, so we can see the

     10    rest of the page, can we scroll down a little bit?

     11    BY MR FOX:

     12    Q.    So this is an e-mail where you're forwarding Joey's

     13    violations and determinations tracking e-mail and the

     14    accompanying spreadsheet and the EEO data, correct?

     15    A.    Yes.

     16    Q.    Okay.    Let's go back to the top of the page and see what

     17    you said again.        You said to Mr. Garcia, "This is what we

     18    discussed today."

     19                  I assume you discussed with Mr. Garcia the

     20    spreadsheet and EEO data?

     21    A.    I called Michael to ask him if he authorized Joey to do

     22    this as well.

     23    Q.    Okay.    And you said further, "Although I appreciate his

     24    initiative."        Let's just stop there.     You acknowledge that you

     25    appreciated Joey had an initiative in supplying to the company




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 61 of 139 PageID# 1850

           Petrella - Direct                                                               539

       1   the information he supplied alerting them to the prospects of

       2   potential discrimination going on in the field with some 660

       3   employees?

       4                 MS. DURR:    Objection to the form of the question.

       5                 THE COURT:    Well, I'm going to permit it.            Overruled.

       6                 THE WITNESS:    We don't have 660 employees.

       7   BY MR. FOX:

       8   Q.    I'm sorry, in the field.      The SGS installers.

       9   A.    That's correct.      We did not have 666 employees at the time

     10    in July in the field.

     11    Q.    Oh, I'm sorry, I may have misstated it by a bit.                  How many

     12    employees did you have?

     13    A.    Of -- so are you asking me about SGS total or installers?

     14    Q.    Installers.

     15    A.    In July of 2017?

     16    Q.    Yes.

     17    A.    Roughly 300.

     18    Q.    Okay.    And there were other employees, though, in the SGS

     19    group, correct?

     20    A.    Yes.

     21    Q.    There were another 300 or so, correct?

     22    A.    I don't believe that number is correct.

     23    Q.    Do you -- when -- when did you last look at this

     24    information?

     25    A.    Between the deposition and today.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 62 of 139 PageID# 1851

           Petrella - Direct                                                                540

       1   Q.     Okay.    And what do you think the number is?

       2   A.     About 332 head count for SGS for July.

       3   Q.     Okay.    And what do you base that on?          What information did

       4   you examine?

       5   A.     The payroll system that we utilize.

       6   Q.     Okay.    And who asked you to do that?

       7   A.     Pardon me?

       8   Q.     Who asked you to do that?

       9   A.     No, I asked if I could have a -- I receive a head count

     10    report monthly, and I looked at the head count report.

     11    Q.     Okay.    Well, let me return to my original question.

     12    Regardless of the number of SGS installers, you appreciated his

     13    initiative and acknowledged it in your e-mail to Michael

     14    Garcia, correct?

     15    A.     I appreciated his initiative, yes.

     16    Q.     Okay.    And you said further, "disciplinary actions are

     17    focused on performance, not EEO information.                Now that I have

     18    this information, I will look into this."

     19                   Those are your words, correct?

     20    A.     Yes.

     21    Q.     But you didn't do anything to look into it personally, did

     22    you?

     23    A.     That's not true.

     24                   MS. DURR:    Can I request a sidebar, Your Honor?

     25                   THE COURT:    Yes.




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 63 of 139 PageID# 1852

           Petrella - Direct                                                                 541

       1                   (Bench conference on the record.)

       2                   MS. DURR:    Defendants need to make a --

       3                   THE COURT:    I'm sorry, I can't hear you.

       4                   MS. DURR:    We need to make an offer of proof here

       5   that if she were allowed to testify about her communication

       6   with counsel, that this --

       7                   MR. FOX:    I can't hear.

       8                   THE COURT:    I'm not going to even address that issue.

       9   This was -- you proceeded at your own risk by staying in the

     10    case.    I've ruled on this issue.          It's out.

     11                    MS. DURR:    Well, for the record, we'd like to make an

     12    offer of proof then.

     13                    THE COURT:    I'm not going to waste the jury's time

     14    right now.       Let's go back.

     15                    (End of bench conference.)

     16    BY MR. FOX:

     17    Q.      Okay.    Let me just go back to the question, maybe rephrase

     18    it to make it easier for you.         You said, "Now that I have this

     19    information, I will look into this."

     20                    You personally did not further evaluate the

     21    quantitative data on this issue, did you?

     22    A.      I personally did not.      I outsourced it.

     23                    MR. FOX:    I'd like to show clip 25.

     24                    (Video excerpt played as follows:)

     25    "Q.   Did you evaluate the quantitative data on that issue?




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 64 of 139 PageID# 1853

           Petrella - Direct                                                                542

       1   A.      No."

       2                   (End of video excerpt.)

       3   BY MR. FOX:

       4   Q.      Okay.    Do you recall that testimony?

       5   A.      Yes.

       6   Q.      And you acknowledge that that's something that would raise

       7   red flags, correct?

       8   A.      What is something that would raise red flags?

       9   Q.      What Joey uncovered?

     10    A.      If the data was accurate, it could.

     11    Q.      Okay.    Now, did you or anyone in HR generate, not just

     12    you, anyone in HR generate any sort of quantitative analysis to

     13    address that issue?

     14    A.      We do run affirmative action reports annually.

     15                    THE COURT:   That did not respond to the question.

     16                    THE WITNESS:   What was the question again?             I'm

     17    sorry.

     18    BY MR. FOX:

     19    Q.      My question is neither you nor anyone in HR generated any

     20    sort of quantitative analysis to address that issue?

     21    A.      Specific to the spreadsheet that Joey supplied?

     22                    THE COURT:   That's the question he's asking.

     23                    THE WITNESS:   So no, I did not run any additional

     24    data.

     25    BY MR. FOX:




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 65 of 139 PageID# 1854

           Petrella - Direct                                                                543

       1   Q.    And there could still be discrimination occurring to this

       2   day, correct?

       3                 MS. DURR:    Object to the form of the question.

       4                 THE COURT:    Well, at this point, I'm going to sustain

       5   the objection because it -- I'm sustaining the objection.

       6   BY MR. FOX:

       7   Q.    Okay.    You don't know what's happening in the field to

       8   this day, do you, with regard to discrimination and discipline?

       9   A.    Like I said earlier, we do run affirmative action reports

     10    annually, so we look at that data.           There was nothing outlying

     11    that says we have any type of discrimination.

     12    Q.    And again, just so the record is clear, whatever these

     13    affirmative action reports are, no quantitative analysis --

     14                  THE COURT:    Now, that's been asked and answered.

     15    Let's move on.

     16                  MR. FOX:    Okay.   Fair enough, Your Honor.

     17    BY MR. FOX:

     18    Q.    Why is it important to make sure that in carrying out the

     19    company's disciplinary activity, that it doesn't discriminate

     20    against African-American persons or persons who are

     21    multiracial?

     22    A.    Race doesn't really make a difference in regards to making

     23    sure that we are treating all employees fair and consistent.

     24    Q.    I'm sorry, you said race doesn't make a difference?

     25    A.    It shouldn't.




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 66 of 139 PageID# 1855

           Petrella - Direct                                                                544

       1   Q.     Okay.    If there were discrimination occurring, that could

       2   really expose the company to genuine risk, could it not?

       3   A.     If there was discrimination occurring?             Well, it could.

       4   Q.     Let me ask you this:       Do you plan on doing any kind of

       5   quantitative analysis of this issue that Joey pointed out at

       6   any point in the future?

       7   A.     Besides the affirmative action and the training?                  I'm not

       8   sure of the time we would do it.

       9                  MR. FOX:   Okay.   I'd like to show clip 35, please.

     10                   (Video excerpt played as follows:)

     11    "Q.    Do you plan to do any such analysis at any point in the

     12    future?

     13    A.    I can't answer that."

     14                   (End of video excerpt.)

     15    BY MR. FOX:

     16    Q.     Okay.    Do you recall that testimony?

     17    A.     Um-hum.

     18    Q.     Now, I'd like to show you Plaintiff's Exhibit 35.                  That's

     19    another e-mail exchange over the e-mails sent by Joey and the

     20    company spreadsheet.       So this is another e-mail exchange over

     21    the e-mail sent by Joey and the spreadsheet on August 8, 2017,

     22    correct?

     23    A.     Yes.    Yes.

     24    Q.     Okay.    And in here, you're asking Jill to call either

     25    yourself or Lyn Salvo, correct?




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 67 of 139 PageID# 1856

           Petrella - Direct                                                              545

       1   A.    Yes, that's correct.

       2   Q.    And you did have a call with them about this, correct?

       3   A.    I don't know if it was a call or an e-mail.               I know he

       4   spoke with one.

       5   Q.    Okay.    And you discussed Joey's report at that point in

       6   time, correct?

       7   A.    What I discussed with Lyn was I asked her if she

       8   authorized Joey to do the report.

       9   Q.    Okay.    And you didn't go beyond that topic in the

     10    conversation?

     11    A.    Not that I recall.

     12    Q.    Now, after Joey supplied the spreadsheet to the company

     13    and to you, he was stripped of the duty of continuing to supply

     14    that report on a monthly basis, correct?

     15    A.    I don't know.

     16    Q.    Did you not say it was taken back from him?

     17    A.    Yeah, that's true.     He was no longer doing it.

     18    Q.    And who made that decision?

     19    A.    The decision, I don't know.       I believe it was Michael

     20    Garcia, but that's -- from -- sitting here today, I don't know.

     21    Q.    A couple months ago, you said, "I remember Michael Garcia

     22    saying he's no longer going to do that."

     23                  Does that refresh your recollection?

     24    A.    It sounds correct.

     25    Q.    Let's go to Plaintiff's Exhibit 36, a few questions about




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 68 of 139 PageID# 1857

           Petrella - Direct                                                                 546

       1   the performance improvement plan and written warning.

       2                 THE COURT:    Is there any objection to 36?

       3                 MS. DURR:    36?    No objection to 36.

       4                 THE COURT:    All right.     It's in.

       5                 (Plaintiff's Exhibit No. 36 was received in

       6   evidence.)

       7                 MR. FOX:    I'm sorry, I have the wrong exhibit.                Let's

       8   move on.

       9   BY MR. FOX:

     10    Q.    Did you see drafts of the PIP?           Did you see drafts of the

     11    performance improvement plan?

     12    A.    Yes.

     13    Q.    Okay.    And you, in fact, were asked to supply the

     14    information in the performance improvement plan relating to

     15    Joey's submission of the EEO data, correct?

     16    A.    That's correct.

     17    Q.    And you actually supplied that information that was

     18    included in the final PIP, correct?

     19    A.    Yes.

     20    Q.    Okay.    Rather than look through all the drafts, why don't

     21    we just look at the final PIP and have you confirm that.

     22                  So if we could put up --

     23                  THE COURT:    44.

     24                  MR. FOX:    -- Plaintiff's 44?

     25                  If we could go to "Judgement/Decision Making.                  In




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 69 of 139 PageID# 1858

           Petrella - Direct                                                              547

       1   addition, you were asked to track disciplinary actions," and

       2   the part that follows that?      And then the sentences following

       3   that.

       4   BY MR. FOX:

       5   Q.      Did you -- is that the language that you supplied for the

       6   PIP, Ms. Petrella?

       7   A.      That is, yes.

       8   Q.      And when you referred to "some additional data" in there,

       9   you're referring to data showing a potential correlation

     10    between race and disciplinary action by the company, correct?

     11    A.      I wouldn't represent it that way, but the additional data

     12    was the race he added.

     13    Q.      Okay.   And no one was happy about that at the company,

     14    correct?

     15    A.      It wasn't that we were unhappy about the -- by him adding

     16    it.   We were unhappy that it wasn't done properly.

     17    Q.      Okay.   Why didn't they just tell him not to do it in the

     18    future?    Why did they have to put him on a PIP for that?

     19    A.      He wasn't put on a PIP specifically for this issue.

     20    Q.      Why wasn't he just given a warning and -- let me ask you

     21    this:    Based upon your personal dealings with Mr. Rufo, do you

     22    think he was the kind of employee who would be responsive to

     23    constructive criticism or direction?

     24    A.      I really never dealt with Joey all that often.

     25    Q.      Okay.   Well, you offered to mentor him, did you not?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 70 of 139 PageID# 1859

           Petrella - Direct                                                               548

       1   A.    Over e-mail, yes.

       2   Q.    So you don't know?

       3   A.    I met Joey one time.       I can't answer his character.

       4   Q.    Does the company not have a process for documenting --

       5   move to another subject, the end of this, if there was an end.

       6                 Does the company not have a process for documenting

       7   removal from a performance improvement plan?

       8   A.    The company does have a process.

       9   Q.    And what is that process?

     10    A.    Typically, the manager and the HR business partner sit

     11    down with the employee who's on the performance improvement

     12    plan and talk about what they were put on the plan for, what

     13    they did exceptional on the plan, whether they were positive or

     14    negative on the plan, and then they discuss whether they're

     15    removing someone from the plan or terminating employment, if

     16    that's what the end result of the PIP was.

     17    Q.    And then what else do they do?

     18                  Let me help you.    They complete a PIP summary form,

     19    don't they?

     20    A.    They complete a summary typically.

     21    Q.    And can you describe for me -- describe to the jury the

     22    PIP summary form?

     23    A.    Yeah.    It's pretty much what I just described as the

     24    meeting.    They would then summarize what the, what the employee

     25    did well on the PIP or what they need to continue to work on.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 71 of 139 PageID# 1860

           Petrella - Direct                                                               549

       1   Q.    And was such a summary form filled out for Joey?

       2   A.    Not that I'm aware of.

       3   Q.    Why not?

       4   A.    I don't know.

       5               MR. FOX:   No further questions.          Thank you.

       6               THE COURT:   All right.      I think this is a good time

       7   to take the morning break, and we'll be on break for 15

       8   minutes.

       9               (Recess from 11:19 a.m., until 11:36 a.m.)

     10                                 (Jury out.)

     11                THE COURT:   Is there an issue we need to discuss, and

     12    should the witness be here for this discussion?

     13                MR. FOX:   There is an issue, Your Honor, I'd like to

     14    address now.

     15                THE COURT:   Do we need the witness here for this?

     16                MR. FOX:   It would probably be better without the

     17    witness here.

     18                THE COURT:   All right.      You'll need to step back.

     19                                 (Witness stood down.)

     20                MR. FOX:   May I proceed, Your Honor?

     21                THE COURT:   Yes, sir.

     22                MR. FOX:   Your Honor, the last witness --

     23                THE COURT:   At the lectern, please.

     24                MR. FOX:   Certainly.

     25                THE COURT:   The reason -- not only that's just the




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 72 of 139 PageID# 1861

           Petrella - Direct                                                                550

       1   practice in this court, but that's where the microphone is.

       2   All right.

       3                MR. FOX:    I understand.     I should know by now.

       4                The last witness testified that analysis was

       5   outsourced.    Your Honor, I think that's a violation of your

       6   directive.

       7                THE COURT:    No.    I mean, it was a clever way of

       8   trying to get that in, but that's what it is, all right?

       9   There'll be no more information about that because, again, as

     10    we said earlier in a previous ruling, counsel can't act as

     11    counsel in a court of law and also be a witness, and so we --

     12    that's an issue that's passed, all right?

     13                 MR. FOX:    All right.

     14                 THE COURT:    That was the whole issue?

     15                 MR. FOX:    That was the whole issue, Your Honor, yes.

     16                 THE COURT:    All right.     Let's get the witness and

     17    jury back in.

     18                 MS. DURR:    I'm sorry, excuse me.          The defense also

     19    had two issues.

     20                 THE COURT:    What are your issues?

     21                 MS. DURR:    Okay.    Which is, so in response to the

     22    video clip that plaintiff's counsel played regarding asking

     23    Ms. Petrella if she was aware of the data, if the data was

     24    inaccurate, they played one portion of the clip, and then

     25    another portion of the clip -- deposition, she was asked that




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 73 of 139 PageID# 1862

           Petrella - Direct                                                              551

       1   question again -- and here's the deposition transcript, Your

       2   Honor.    I'm not sure if you have them.

       3               THE COURT:    Well, you know, the only purpose for

       4   these clips is possible impeachment.          They're not going in as

       5   evidence in this case.

       6               MS. DURR:    But it does go to -- they tried to impeach

       7   the witness by playing that clip, and that's unfair to the

       8   jury.    They should be able to hear her other testimony where

       9   she said --

     10                THE COURT:    Well, that's for you to bring out.

     11                MS. DURR:    And that's what I wanted to bring out,

     12    make sure that it was clear.      So at page 24 --

     13                THE COURT:    I don't need this discussion now.

     14                MS. DURR:    Well, it's going to -- I'm sorry, Your

     15    Honor.

     16                THE COURT:    This is the direct examination of

     17    Ms. Petrella.    When you go into cross, you can do what you need

     18    to do in cross.     Let's finish the direct examination.

     19                MS. DURR:    I'm sorry, Your Honor.         Because this issue

     20    is so important, I want to just make sure that it's on the

     21    record.   So the question that was asked by Mr. Fox at the

     22    deposition --

     23                THE COURT:    I'm not going to waste the jury's time.

     24    When you put -- when you cross-examine the witness, you may go

     25    to that portion of the deposition and play it, all right?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 74 of 139 PageID# 1863

           Petrella - Direct                                                              552

       1                MS. DURR:    But then for the record -- and I -- she

       2   asked, "What was the basis for your belief" --

       3                THE COURT:    All right.   Let's bring the jury in.

       4   You're not listening to me.      I said you will do this when it

       5   comes time to do it.

       6                What's the other issue that you want to raise?

       7                MS. DURR:    And the other issue was, Your Honor, that

       8   you made a statement in front of the jury that you -- to the

       9   effect of that Lyn Salvo approved the, the request to do that

     10    EEO metric, and we just respectfully request that some sort of

     11    instruction be --

     12                 THE COURT:    I'm not going to bother doing that.               The

     13    document speaks for itself.      That was a question, not a

     14    statement I asked the witness, because she was not being

     15    responsive in answering.

     16                 Let's bring the jury in.

     17                 THE COURT SECURITY OFFICER:       Yes, ma'am.

     18                                  (Jury present.)

     19                 THE COURT:    All right.   Have a seat, ladies and

     20    gentlemen.

     21                 We'll need to bring the witness back in.

     22                 All right.    Mr. Fox, you've finished with your

     23    examination, correct?

     24                 MR. FOX:    That's correct, Your Honor.

     25                 THE COURT:    All right.   We're starting the cross.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 75 of 139 PageID# 1864

           Petrella - Cross                                                                553

       1   Ms. Durr?

       2                              CROSS-EXAMINATION

       3   BY MS. DURR:

       4   Q.    Almost afternoon.     Good morning, Ms. Petrella.              I just

       5   have some questions for you.       Could you, could you explain to

       6   the jury when you received Ms. -- when you received the

       7   August 8, 2017, e-mail from Mr. Rufo, which -- and that had

       8   along with it attached the spreadsheet, what reaction did you

       9   have to it?

     10    A.    My first reaction?

     11    Q.    Yes.

     12    A.    I was concerned by the information he added because I

     13    didn't ask him to do that.

     14                  MS. DURR:   Okay.   And can you put that on the --

     15    August 23?     Okay.   Could you put up Plaintiff's Exhibit 23, the

     16    bottom portion?

     17    BY MS. DURR:

     18    Q.    Okay.    Just explain to the jury, why was it -- why did you

     19    have a concern that he had done something that you had not

     20    asked him to do?

     21    A.    My first concern was that it wasn't done with

     22    client-attorney privilege.

     23    Q.    Why is that a concern?

     24    A.    Well, because as a, as a company, you want to be able to

     25    review any processes or procedures that you're doing with an




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 76 of 139 PageID# 1865

           Petrella - Cross                                                               554

       1   attorney or someone with the area of expertise to say:                  Let's

       2   do a self-audit, let's dig into the information deeper to look

       3   to see if we are doing things wrong or right and make some

       4   areas of improvement.

       5                 It's important to get legal involved because they

       6   have the expertise and they can give you the guidance as to how

       7   to resolve any issues that there may be.

       8   Q.    And tell the jury, in your role as EEO compliance officer,

       9   do you have experience with, with other types of statistical

     10    analysis?

     11    A.    So typically when we run affirmative action plans or if we

     12    have a reduction in force, if we have a position elimination,

     13    we will look at statistical analysis when it comes to age,

     14    gender, and race to make sure that we are looking -- making

     15    sure we are not treating anyone disparately or inappropriately.

     16    Q.    Okay.    And do you actually do those types of analyses in

     17    your role as EEO compliance officer?

     18    A.    I will put them together, but I always give them to legal

     19    to review.

     20    Q.    Okay.    And, and, I'm sorry, you said disparate impact

     21    analysis.     I'm sorry, could you just explain to the jury what

     22    you meant by that?

     23    A.    Sure.    So if there is a desperate impact --

     24    Q.    Disparate?

     25    A.    Yeah.    So what that means is that there's a larger range




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 77 of 139 PageID# 1866

           Petrella - Cross                                                               555

       1   of people in protected classes that are being terminated or

       2   demoted or, or whatever, more often than people that are not in

       3   a minority or protected class.

       4   Q.    I heard you say the self-audit, but could you explain why

       5   you believe that the self-audits that a company does need to be

       6   done under legal privilege?      What's the purpose of that?

       7   A.    So the purpose of a self-audit is to make sure that --

       8   while under legal privilege, is to make sure that the company

       9   is not exposing itself to the public when they have the

     10    opportunity to do that with a lawyer in confidence.                 So we want

     11    to look internally to make sure that there's practices or

     12    procedures that we're doing that we can improve on and we're

     13    doing it under legal counsel so we can do that fairly and have

     14    open communication and correspondence without that information

     15    getting out to the public.

     16    Q.    Okay.    Did you review the August 8, 2017, e-mail, cover

     17    e-mail that Mr. Rufo sent to you?        And it's up on the -- oh,

     18    I'm sorry, it's not on the screen anymore.             And it's

     19    Plaintiff's Exhibit 23, the second portion -- the bottom

     20    portion, I should say.

     21    A.    Yes.    I glanced at it, and then I --

     22    Q.    Okay.

     23    A.    I looked at it, yes.

     24    Q.    You did?   Well, and then I think you also testified that

     25    you also opened up the spreadsheet?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 78 of 139 PageID# 1867

           Petrella - Cross                                                                   556

       1   A.    Yes, I did.

       2   Q.    Okay.    Did you think that Mr. Rufo was reporting that he

       3   thought there was potential intentional discrimination going on

       4   when you looked at that spreadsheet or the e-mail?

       5                 MR. FOX:    I'm going to object.         It calls for

       6   speculation as to what Mr. Rufo was thinking.

       7                 THE COURT:    Sustained.

       8                 MS. DURR:    I was only asking if she thought.                That

       9   was the question.

     10                  THE COURT:    Rephrase the question.           Let me hear it

     11    again.

     12                  MS. DURR:    I asked did Ms. Petrella think that

     13    Mr. Rufo was reporting, was reporting that he thought there was

     14    potential intentional discrimination going on.

     15                  MR. FOX:    Objection.

     16                  THE COURT:    Yeah, I'm sustaining the objection.

     17    BY MS. DURR:

     18    Q.    What did you think of Mr. Rufo's report that he provided?

     19    A.    I thought it was inaccurate.

     20    Q.    And why did you think that?

     21    A.    The head count was, it was off.

     22    Q.    Okay.

     23    A.    There were --

     24    Q.    So let's just pause, pause there for a minute here.

     25    A.    Okay.




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 79 of 139 PageID# 1868

           Petrella - Cross                                                               557

       1   Q.    Let's go to the spreadsheet itself, which -- and I'm

       2   sorry, I've forgotten which number it is, I've got so many

       3   different copies of it.      Is it 33?     It's 34A.

       4                 Just explain to the jury what you felt was wrong

       5   about this.

       6   A.    So besides the head count being wrong --

       7   Q.    Let's pause there.     What's wrong with the head count?

       8   A.    It's, it says a total of 540.

       9   Q.    And what's wrong with that amount?

     10    A.    It was too high.

     11    Q.    Okay.

     12    A.    But my biggest concern when I looked at this was that

     13    there were a number of --

     14                  MS. DURR:   Can you move it up, or the entire thing?

     15    Can you show the entire thing?

     16                  THE WITNESS:   It mentions -- he writes this only

     17    includes employees who voluntary self-identified.

     18    BY MS. DURR:

     19    Q.    Is that in the Note section?

     20    A.    Yes.

     21                  MS. DURR:   Can you blow that up?

     22    BY MS. DURR:

     23    Q.    Why was that important to you?        Why did that strike you as

     24    making this report wrong?

     25    A.    Because not all employees told us what their race or




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 80 of 139 PageID# 1869

           Petrella - Cross                                                               558

       1   gender or whatever would be.

       2   Q.    So do you have a -- so did that help you reach a

       3   conclusion as to whether you thought that the data was wrong?

       4   A.    Yeah.    I mean, it doesn't represent the entire workforce.

       5   Q.    Okay.    Now, Mr. Fox played in a clip a portion of your

       6   testimony where you testified -- I believe he asked you if you

       7   thought that the data that he put in the spreadsheet was

       8   inaccurate, and do you remember your response in that clip?

       9   A.    No.

     10    Q.    Okay.    Well, was -- I'd like to go and play another

     11    portion of that deposition, page 24, lines 11 through 13.

     12                  Oh, I'm sorry, we're just going to read it.              You were

     13    asked the question at your deposition:           "Were you aware if any

     14    of the data he put in the spreadsheet was inaccurate?"

     15                  And what was your answer?

     16    A.    "Yes."

     17    Q.    Okay.    Was that true and accurate at that time you gave

     18    your deposition --

     19    A.    Yeah.

     20    Q.    -- that that was your belief?

     21                  To be clear, did you ever give Mr. Rufo authorization

     22    to do the EEO report that he submitted?

     23    A.    No.

     24    Q.    Okay.    To your knowledge, do you know if anybody within

     25    Aclara ever gave Mr. Rufo the authorization to do that report?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 81 of 139 PageID# 1870

           Petrella - Cross                                                                 559

       1   A.    I know no one at Aclara gave him that authorization.

       2   Q.    Okay.    And why -- you testified that the company has not

       3   done its own follow-up analysis, right?             You testified to that?

       4   A.    I'm sorry, can you say that again?

       5   Q.    You testified, I believe, under questioning by Mr. Fox

       6   that the company has not done its own statistical analysis?

       7                 MR. FOX:    Objection, Your Honor.

       8                 THE COURT:    Well, it's going to call for a yes-or-no

       9   answer.

     10                  MR. FOX:    Okay.

     11                  THE WITNESS:    The company has not.

     12    BY MS. DURR:

     13    Q.    Okay.    Could you explain to the jury why the company has

     14    not done its own statistical analysis?

     15                  MR. FOX:    Your Honor, may I approach the bench?

     16                  THE COURT:    Yes.   I think you'd better.

     17                  (Bench conference on the record.)

     18                  THE COURT:    Now, where do you -- what answer do you

     19    think she's going to give?

     20                  MS. DURR:    She's going to explain her belief as to

     21    why the company hasn't done it.

     22                  THE COURT:    What is she going to say?

     23                  MS. DURR:    She's going to say that she thinks that

     24    the number --

     25                  THE COURT:    I can't hear you.




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 82 of 139 PageID# 1871

           Petrella - Cross                                                                  560

       1                 MS. DURR:    That she's going to say that the EEO

       2   reports show -- that they've already got other EEO reports,

       3   that she thought that Mr. Rufo's methodology was flawed, so

       4   they didn't put any stock into it, and the company was already

       5   going to be addressing the issues of discrimination with the

       6   supervisors.     Those are not legal connotations.

       7                 THE COURT:    All right.     That's not a problem.             That's

       8   not a problem.

       9                 MR. FOX:    Thank you.

     10                  (End of bench conference.)

     11    BY MS. DURR:

     12    Q.    Sorry for the break there.         So again, would you please

     13    explain to the jury why the company did not do its own

     14    statistical analysis after you received this report from

     15    Mr. Rufo?

     16    A.    So we knew that the data was inaccurate, didn't feel we

     17    needed to go into conducting additional statistical analysis

     18    when the original data was inaccurate.

     19    Q.    Okay.    Does the company itself do any other types of

     20    analyses that would touch on terminations if terminations are

     21    possibly being -- strike that.

     22                  Does the company do any other type of analyses where

     23    you're recording if people of different races are being

     24    disciplined at a higher rate than not -- than other races?

     25    A.    So Aclara is a governmental contractor, so we do annually




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 83 of 139 PageID# 1872

           Petrella - Cross                                                               561

       1   have to review the statistical data of race, gender, and --

       2   race, gender, and age of employees for terminations.

       3   Q.    How is that done?     I mean, not -- I don't mean the process

       4   itself, but if you were to look -- what is this report called,

       5   first of all?

       6   A.    It's an affirmative action report.

       7   Q.    Okay.    Is it called an AAP sometimes?

       8   A.    Affirmative action plan?

       9   Q.    Affirmative action report?

     10                  Okay.   What information with respect to treatment of

     11    people by races in their terminations or discipline are put on

     12    that report that you have?

     13    A.    We look at voluntary termination, involuntary termination.

     14    Q.    Okay.    What's the difference?      I'm sorry, what's the

     15    difference between the two?

     16    A.    So voluntary termination is if they were to resign or quit

     17    the job, three days of no-show.       An involuntary termination

     18    would be something that they violated a policy, it was a

     19    reduction in force, something that they don't, they don't leave

     20    the job on their own.

     21    Q.    Okay.    And does the affirmative action report that is run

     22    break down number of voluntary terminations and involuntary

     23    terminations by race?

     24    A.    Yes.

     25                  MR. FOX:   Your Honor, I'm going to object.             None of




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 84 of 139 PageID# 1873

           Petrella - Cross                                                                 562

       1   these documents have been produced in this case, and she's

       2   purporting to question her about a document that we've never

       3   seen --

       4                 THE COURT:    Well, we're also not talking about

       5   terminations in this case.         This is a disciplinary action, so I

       6   think this is a bit far afield.          I'm going to sustain the

       7   objection.

       8   BY MS. DURR:

       9   Q.    To your knowledge, did the report that Mr. Rufo tried

     10    to -- that he did, was he also tracking terminations?

     11    A.    He was, yes.

     12                  MS. DURR:    Okay.   In light of that --

     13                  THE COURT:    All right.    I'll allow it then.            You've

     14    tied it up.

     15    BY MS. DURR:

     16    Q.    Okay.    So again, the affirmative action report, that's

     17    within your purview as EEO compliance officer?

     18    A.    Yes.

     19    Q.    Okay.    When it tracks terminations by voluntary and

     20    involuntary, does it also track how many African Americans or

     21    Asian Americans and white people or whatever, people of races,

     22    is that also tracked on that report for you?

     23    A.    Yes.

     24                  MR. FOX:    Again, Your Honor, I'm just objecting for

     25    the record.     None of these reports have been produced to us,




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 85 of 139 PageID# 1874

           Petrella - Cross                                                               563

       1   and I just want to note the objection for the record.

       2                 THE COURT:   All right, all right.

       3   BY MS. DURR:

       4   Q.    In addition, do you know if the company takes any other

       5   measures to try and address potential discrimination within the

       6   company?

       7   A.    Well, I know we have company policies when we conduct

       8   training.

       9   Q.    Okay.    And what is that -- what does that consist of?

     10    A.    So we have antiharassment training, ethics training.

     11    There are EEO trainings that take place.

     12    Q.    Okay.    And are those trainings given to all employees?

     13    A.    As far as I'm aware, yes.

     14    Q.    Okay.    Have you received those trainings?

     15    A.    Yes.

     16    Q.    Okay.    Did you have those trainings at the time that

     17    Mr. Rufo worked for the company?

     18    A.    I believe so.

     19    Q.    Okay.    At the time that Mr. Rufo worked for the company,

     20    were -- did you know if it was against company policy to

     21    retaliate against somebody who had made a report of

     22    discrimination?

     23    A.    It's always against company policy to retaliate.

     24    Q.    Okay.    But the question was were you aware?

     25    A.    Oh, I was aware, yes.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 86 of 139 PageID# 1875

           Petrella - Cross                                                               564

       1   Q.    Okay.    Okay.   I want to turn your attention real

       2   quickly -- well, I want to address one thing:              Mr. Fox brought

       3   up that you offered to do mentoring for Mr. Rufo?

       4   A.    Yes.

       5   Q.    Okay.    What was that mentoring about?

       6   A.    I believe I just mentioned to Joey that I was -- I really

       7   liked employee relations, and if he was interested, that I

       8   could train him more on that.

       9   Q.    Okay.    Did you provide him with mentoring?

     10    A.    No.

     11    Q.    And why not?

     12    A.    Joey said he was going through some training with Sherm

     13    and didn't -- and never responded back to me.

     14    Q.    Okay.    Now, I want to turn your attention to the actual --

     15    the written warning and performance improvement plan.                  That's

     16    Exhibit --

     17                  THE COURT:   44.

     18    BY MS. DURR:

     19    Q.    -- 44.

     20                  Would you just, please, explain to the jury what role

     21    you played in this report, in this one?

     22    A.    What role did I play?

     23    Q.    Yeah.

     24    A.    I helped enter information into the Judgement/Decision

     25    Making section.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 87 of 139 PageID# 1876

           Petrella - Cross                                                                 565

       1                 MS. DURR:   Okay.   If you could blow that up?

       2   BY MS. DURR:

       3   Q.    What portion did you enter?

       4   A.    I wrote, "In addition, you were asked to track

       5   disciplinary actions and log them onto a spreadsheet.                   You

       6   provided some additional data that was not instructed for you

       7   to provide.     Although the data may seem important for us to

       8   track, the information was inaccurate and not completed by

       9   someone in the statistical analysis field of expertise.                    You

     10    should only perform the duties requested of you."

     11    Q.    Okay.    And that was under the Judgement/Decision Making?

     12                  So would you please explain to the jury why you wrote

     13    that PIP?     What was your concern?

     14    A.    My first concern was that it was not done under legal

     15    counsel and that it was inaccurate.

     16    Q.    Okay.    So how is that reflective of

     17    judgment/decision-making, as this warning reflects to Mr. Rufo?

     18    A.    Well, he took it upon himself to do something without

     19    getting authorization to do it.

     20    Q.    Okay.

     21    A.    So that kind of reflects the judgment/decision-making

     22    process.

     23    Q.    Did you have back-and-forth communications with, with Jill

     24    Mecey about -- well, strike that.

     25                  After the PIP was prepared, did you participate in




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 88 of 139 PageID# 1877

           Petrella - Cross                                                                566

       1   the call to give Mr. Rufo this, this written warning and PIP?

       2   A.    No.

       3   Q.    Okay.    Did you have e-mail communications, though, with,

       4   with Ms. Salvo and Ms. Petrella about that?

       5   A.    Jill, you mean?

       6   Q.    Oh, excuse me, I'm sorry.       With Ms. Mecey about that.

       7   A.    I believe I e-mailed Jill, asking her how it went.

       8   Q.    Okay.    I'm sorry, I did want to back up.            You were

       9   involved in the drafting of this PIP.           I think we've already

     10    established that.

     11    A.    Yes.

     12    Q.    Okay.    I want to turn your attention to -- and was

     13    Ms. Salvo also involved in the drafting of that?

     14    A.    I believe she provided the template.

     15    Q.    Okay.    I want to turn your attention to Plaintiff's

     16    Exhibit 42.

     17                  Oh, I'm sorry, I was just trying to make sure that

     18    this exhibit was admitted.

     19                  This is an e-mail -- Plaintiff's Exhibit 42 is an

     20    e-mail attaching a draft form of the final written warning,

     21    isn't it?

     22    A.    It's kind of blurry on this end.

     23                  MS. DURR:   Okay.   Can you blow that up a little bit?

     24                  THE WITNESS:   Can you, can you scroll down?

     25                  Yes.   So this is Lyn -- Jill started it, and then




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 89 of 139 PageID# 1878

           Petrella - Redirect                                                              567

       1   they sent it to me to add -- to update to Jill's questions and

       2   comments on the form.

       3   BY MS. DURR:

       4   Q.    Okay.    When you were putting together your portion of the,

       5   of the PIP, were you trying to retaliate against Mr. Rufo for

       6   reporting discrimination?

       7   A.    I didn't hear you.      What did you say?

       8                 THE COURT:    You need to stay --

       9   BY MS. DURR:

     10    Q.    I'm sorry, were you trying to retaliate against Mr. Rufo

     11    for, you know, reporting discrimination of any kind?

     12    A.    I was not, was not trying to retaliate or retaliate, no.

     13                  MS. DURR:    Okay.   No further questions.

     14                  THE COURT:    All right.    Redirect?

     15                  MR. FOX:    A few questions, Your Honor.

     16                               REDIRECT EXAMINATION

     17    BY MR. FOX:

     18    Q.    You said, Ms. Petrella, that one of the -- one of the

     19    things that Joey did wrong was he didn't, he didn't prepare the

     20    report with the assistance of legal counsel, and you testified

     21    your concern was you want to maintain attorney-client privilege

     22    for any information uncovered, correct?

     23    A.    That's correct.

     24    Q.    So your primary concern was maintaining secrecy over the

     25    data; isn't that correct?




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 90 of 139 PageID# 1879

           Petrella - Redirect                                                                568

       1   A.    Absolutely not.

       2   Q.    Well, why did you say you want to maintain attorney-client

       3   privilege?

       4   A.    So as I mentioned earlier, it's important when you look

       5   into data that you have an attorney-client privilege, so when

       6   you're looking at the data and you find -- if you find flaws,

       7   the attorney can then, has the expertise to say these are areas

       8   of recommendation, these are the ways that we would like for

       9   you to do it, and they keep that information from the public in

     10    getting it out there.

     11                  We are trying to do a self-audit internally to fix

     12    anything, and our attorney helps us, helps us do that.

     13    Q.    When you say attorney-client privilege, the privilege

     14    allows you to maintain the secrecy of that information,

     15    correct?

     16    A.    It allows it to be protected.

     17    Q.    Okay.    Now, in the "Beautiful-Thanks" e-mail -- let's put

     18    up 22 again just so we have it in front of us.

     19                  MR. KATZ:    22?

     20                  MR. FOX:    22, please.

     21    BY MR. FOX:

     22    Q.    Now, when Lyn Salvo in the e-mail in which you were copied

     23    says, "Beautiful.        Thanks.   I will look at it more closely this

     24    weekend, but great start," she doesn't say in there:                     Hey,

     25    Joey, make sure you retain counsel or have in-house or outside




                                                   Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 91 of 139 PageID# 1880

           Petrella - Redirect                                                             569

       1   counsel review this, does she?

       2   A.      She doesn't say that.

       3   Q.      And no one told him to do that, did they?

       4   A.      He was not authorized to do this.         No one told him to do

       5   that.

       6   Q.      No one directed -- can you answer my question?               No one

       7   directed him to do this analysis under the secrecy or

       8   protection of legal counsel, correct?

       9   A.      That is correct.

     10    Q.      And no one told him that in any, in any e-mail or

     11    conversation or directive, correct?

     12    A.      I believe Lyn -- I believe Lyn didn't realize he was doing

     13    it.

     14    Q.      This was the only direction he got in this e-mail:

     15    "Beautiful.     Thanks.    I will look at it more closely this

     16    weekend, but great start!"       Correct?

     17    A.      As far as I know.

     18    Q.      Now, heard for the first time in this case that the head

     19    count was inaccurate.       That wasn't, that wasn't stated anywhere

     20    in the PIP, was it?

     21    A.      No.

     22                  MR. FOX:    Let's go to Exhibit 52, which contains a

     23    detailed critique of the ways in which Aclara claimed that the

     24    information was inaccurate, specifically in the fourth

     25    paragraph.     Let's highlight that.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 92 of 139 PageID# 1881

           Petrella - Redirect                                                             570

       1                 Let's highlight the, actually the bottom half of the

       2   fourth paragraph, which contains a series of criticisms,

       3   starting with "Indeed."

       4                 MS. DURR:    We would place an objection.           Lack of

       5   foundation.     There's no foundation that this witness has seen

       6   or been involved in this document.

       7                 THE COURT:    Lay a foundation first.

       8   BY MR. FOX:

       9   Q.    Sure.    This -- the language I'm about to show you contains

     10    a critique --

     11                  THE COURT:    No, no, no.   The foundation is have you

     12    ever seen this document before?

     13                  THE WITNESS:    I don't believe so.

     14                  THE COURT:    Well, then there's no foundation.

     15                  MR. FOX:    Okay.

     16                  THE COURT:    That's not proper.

     17    BY MR. FOX:

     18    Q.    All right.    Well, let me ask you this:           Is there any

     19    document or any e-mail or any directive or any memorandum that

     20    criticized Joey for not having an accurate head count?

     21    A.    It was, it was inaccurate data.          We didn't go into

     22    specifics.

     23    Q.    Okay.    And no one said there was an inaccurate head count

     24    in the mountains of paper that have been produced in this case,

     25    did they?




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 93 of 139 PageID# 1882

           Petrella - Redirect                                                                571

       1   A.    I don't know.

       2                 MS. DURR:    Objection.     Calls for speculation.

       3                 THE COURT:    I'm going to sustain the objection, but

       4   the witness already answered.

       5   BY MR. FOX:

       6   Q.    You're in charge of all the -- you have access to all the

       7   personnel records, don't you?

       8   A.    No.

       9   Q.    Okay.    Do you not have access if you needed to figure out

     10    the head count?

     11    A.    I have access to head count reports, yes.

     12    Q.    Okay.    How did you, how did you -- what records did you

     13    review in your claim that the head count was inaccurate?

     14    A.    The head count report for July of 2017.

     15    Q.    You didn't bring those records today, did you?                    They've

     16    never been produced in this case, have they?

     17    A.    I have no clue what's been produced.

     18    Q.    And your testimony was under examination by Ms. Durr, it

     19    was that you glanced, you glanced at Joey's e-mail; is that

     20    correct?

     21    A.    I looked at the e-mail, yes.

     22    Q.    You said you glanced, correct?

     23    A.    Yes.

     24    Q.    And you haven't produced any of these audits that you

     25    referred to in your earlier testimony in this case, have you?




                                                   Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 94 of 139 PageID# 1883

           Petrella - Recross                                                              572

       1   A.    I don't know what's been produced.

       2   Q.    You didn't bring any of them with you today, did you?

       3   A.    No.

       4                 MR. FOX:    No further questions.

       5                 THE COURT:    All right.   Ms. Durr, any redirect --

       6   recross?

       7                 MS. DURR:    Sure.

       8                              RECROSS EXAMINATION

       9   BY MS. DURR:

     10    Q.    First question:      Are -- to your knowledge, do you use

     11    the -- when you're doing any self-audits, first of all, do you

     12    use legal privilege?

     13    A.    Yes.

     14    Q.    Okay.    Do you use legal privilege even if you don't think

     15    or you have no suspicion that anything is wrong?

     16    A.    Yes.

     17    Q.    Okay.    And then I had a question about -- by Mr. Fox about

     18    whether the reports that you were talking about, whether they

     19    were produced, but the information tracking, as you described,

     20    terminations voluntary or involuntary by race, is that a

     21    standard data that's, that's done on these affirmative action

     22    reports?

     23    A.    Yes.

     24                  MR. FOX:    Your Honor, beyond the scope.

     25                  THE COURT:    Sustained.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 95 of 139 PageID# 1884

           Petrella - Recross                                                               573

       1   BY MS. DURR:

       2   Q.    Okay.    And then I want to turn your attention to

       3   Plaintiff's Exhibit 44, once again, the portion that you wrote

       4   under "Judgement/Decision Making."           We already went through

       5   that those were your words that you wrote.               I just want to

       6   point out that in this warning to Mr. Rufo, you told him that

       7   the information was inaccurate.

       8                 Can you highlight that?      It's on the last line -- or

       9   second-to-the-last line.

     10                  Is that right?

     11    A.    That's correct.

     12                  MS. DURR:    Okay.   No further questions.

     13                  THE COURT:    All right.    Does anybody anticipate

     14    calling this witness again?

     15                  MR. FOX:    No, Your Honor.

     16                  THE COURT:    How about from the defense?

     17                  MS. DURR:    No, Your Honor.

     18                  THE COURT:    All right.    Then, ma'am, you're excused

     19    as a witness.     You can stay in court and watch the proceedings

     20    or leave, but you're not to discuss your testimony or anything

     21    you see or hear in court with any witness who has not yet

     22    testified.     All right?

     23                  THE WITNESS:    Okay.

     24                                   (Witness excused.)

     25                  THE COURT:    All right.    Your next witness?




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 96 of 139 PageID# 1885

           Garcia - Direct                                                                   574

       1                 MR. FOX:    Michael Garcia, Your Honor.

       2                 THE COURT:    All right.

       3             MICHAEL GARCIA, PLAINTIFF'S WITNESS, AFFIRMED

       4                               DIRECT EXAMINATION

       5   BY MR. FOX:

       6   Q.    Good morning, Mr. Garcia.         Could you state your name for

       7   the record, please.

       8   A.    Michael Garcia.

       9   Q.    Okay.    And, Mr. Garcia, what is your current position at

     10    Aclara?

     11    A.    I'm the senior vice president of human resources and

     12    organizational effectiveness.

     13    Q.    And was that your position at the time that Joey Rufo was

     14    put on a PIP and later terminated?

     15    A.    Yes, it was.

     16    Q.    Okay.    I have some questions for you first about the

     17    company -- company's policies, okay?

     18    A.    Sure.

     19    Q.    Let's take a look at Plaintiff's Exhibit 111.

     20                  THE COURT:    Any objection to 111?

     21                  It's already in.

     22                  MS. DURR:    It's in, okay.

     23                  THE COURT:    It's in.

     24    BY MR. FOX:

     25    Q.    Okay.    Have you seen this before?




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 97 of 139 PageID# 1886

           Garcia - Direct                                                                575

       1   A.     Yes.

       2   Q.     And I'd like you to turn to page 8, entitled "Our

       3   commitment to no retaliation" in the lower left-hand side of

       4   the page.

       5                 Okay.   Let me read to you, page 8 states:            "We are

       6   committed to creating an environment where individuals can

       7   raise questions or concerns without fear of retaliation.

       8   Hubbell does not tolerate retaliation and expects that any

       9   reports or concerns raised will be made in good faith.                  Anyone

     10    who retaliates against an individual who raises a concern in

     11    good faith will be subject to disciplinary action, up to and

     12    including termination."

     13                  Do you agree that that was a policy of the company

     14    that was in effect at the time that Joey Rufo was fired?

     15    A.     Yes.

     16    Q.     And at the time he was put on a PIP?

     17    A.     At the time that he was put on the PIP, we were part of

     18    Aclara and had not been purchased by the Hubbell organization

     19    yet.

     20    Q.     But Aclara had the same policy against retaliation,

     21    correct?

     22    A.     They were similar but not exactly the same.

     23    Q.     How was it different?

     24    A.     Just the wording and, you know, they're not exactly the

     25    same in terms of the wording, but the wording is a little bit




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 98 of 139 PageID# 1887

           Garcia - Direct                                                                576

       1   different.

       2   Q.    It wasn't any -- the Aclara policy wasn't easier on

       3   retaliatory acts, was it?

       4   A.    No.

       5   Q.    Okay.    And I'd like to turn to page 9 as well, and I'd

       6   like to look at the bullet points on the left-hand side of the

       7   page, starting with the fourth bullet point.              And this is under

       8   the heading "Working as a Hubbell Manager, Supervisor, or

       9   Leader Means We."

     10                  So this applies to Hubbell managers and supervisors.

     11    That would include you, correct?

     12    A.    Yes, that's correct.

     13    Q.    Jill Mecey, Lyn Salvo, and Gina Petrella, correct?

     14    A.    That's correct, yes.

     15    Q.    Yes.    Okay.   Thank you.

     16                  And then it states, "Create a positive work

     17    environment where employees are comfortable raising questions

     18    and concerns."

     19                  Does that fairly state the policy?

     20    A.    Yes, it does.

     21    Q.    Okay.    Now, if we could turn to two bullet points down

     22    from that?     "Never retaliate or tolerate retaliation against

     23    employees who ask questions or raise concerns in good faith."

     24                  Do you see that?

     25    A.    Yes.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 99 of 139 PageID# 1888

           Garcia - Direct                                                                  577

       1   Q.    Do you have any knowledge that Joey Rufo's report of

       2   discrimination was made in bad faith?

       3   A.    I didn't realize he made any kind of -- any kind of claim

       4   at all.

       5   Q.    You're not aware of that?

       6   A.    I'm not aware that he made a claim.

       7   Q.    Okay.    You're not aware if he acted in bad faith in any

       8   way, are you?

       9   A.    I'm not sure.    Who are you speaking of, Joey?

     10    Q.    Joey is who I'm speaking of, yes.

     11    A.    Okay.    What I do understand is that his performance, when

     12    I talked with Jill Mecey about his performance, there was a

     13    long pattern of judgment.

     14    Q.    Okay.    Did he ever act in bad faith in submitting a report

     15    of discrimination, to your knowledge?

     16    A.    I can't speak to his faith in what he's thinking of.                   I

     17    don't know.

     18    Q.    Okay.    I'd like to turn to page 10, and I'd like to -- if

     19    we could move to page 10?

     20                  If we could look at the top left-hand corner, "How to

     21    Seek Advice and Raise Concerns," it states, "Every single one

     22    of us, regardless of our role or seniority, has a personal

     23    responsibility to ask questions, raise concerns, and report

     24    misconduct.     If you suspect that a situation or issue is or may

     25    be a violation of the code, policy, or the law, you must report




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 100 of 139 PageID# 1889

            Garcia - Direct                                                                   578

       1    your concern."

       2                   Do you see that?

       3    A.      Yes.

       4    Q.      Does that require an employee who has a suspicion that

       5    there might be discrimination going on to report it to the

       6    company?

       7    A.      The -- if the employees think there's something going on,

       8    they can report it to the company.           That's their choice.

       9    Q.      And this is mandatory, correct?         It says you must report

      10    that concern?

      11    A.      It says -- it reads, "you must report your concern."

      12    Q.      So if they failed to report such a concern after being

      13    aware of it, they're going to be in violation of this policy;

      14    isn't that right?

      15    A.      Yes.

      16                   MR. FOX:   Okay.   Then if you turn to page 34, please?

      17                   And if we look at the language on retaliation?                On

      18    the left-hand side of the page, if we could turn to the

      19    heading "Our Commitment to the Code"?            If we could expand that,

      20    please?    And if we could look at the third bullet point under

      21    that?

      22                   It states there again, "We do not retaliate against

      23    any individual who raises a concern in good faith."

      24                   Do you see that?

      25    A.      Yes.




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 101 of 139 PageID# 1890

            Garcia - Direct                                                               579

       1    Q.    It's evidently an important part of the company's code of

       2    ethics since it's mentioned twice.        Is that, is that a fair

       3    assessment?

       4    A.    Yes.

       5    Q.    Okay.    And if we could look at the next column on the

       6    right-hand side of the page under "Our Commitment to the

       7    Company and Each Other," the first bullet point under that,

       8    right before that, it says, "We do not tolerate harassment and

       9    discrimination."

      10                  That's a very important policy of the company, isn't

      11    it?

      12    A.    It is.

      13    Q.    Now, I'd like to show you Plaintiff's Exhibit 8, please.

      14    Exhibit 8 consists of an e-mail exchange it looks like you had

      15    with Jill Mecey, correct?

      16    A.    If there's a way that that can be made a little bit

      17    bigger?   I can't actually see it on the screen very well.

      18    Q.    Sure.    We could just sort of take you through it.              I just

      19    want to ask you a very limited portion, just the first e-mail

      20    at the top of the page.     It's an e-mail from Jill Mecey to

      21    yourself, and saying, "She can be a kill joy."             I don't care

      22    about that.     I do want to ask you about the statement, "I do

      23    like his enthusiasm."

      24                  Were you told by Jill that she liked Joey's

      25    enthusiasm?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 102 of 139 PageID# 1891

            Garcia - Direct                                                               580

       1    A.      Early on, she did.

       2    Q.      Okay.   Now, I'd like to go to the EEO data, and without

       3    getting into all of the documents at this point, you are aware

       4    that Joey sent his spreadsheet and reported it to the persons

       5    who asked him to do it, correct?

       6    A.      He sent the report in, but he wasn't asked to provide the

       7    racial data that he, you know, that he did.

       8    Q.      Okay.   Let me ask you this:   You understood he was

       9    given -- he was permission to do that?

      10    A.      From my understanding, he wasn't actually given permission

      11    to do that.

      12    Q.      Okay.   Did you ever look at the e-mail that's been marked

      13    in this case as Plaintiff's Exhibit 22?          Let me put it up.

      14    A.      Sure.   Thank you.

      15    Q.      We're going to look at this one more time.           Probably the

      16    jury is sick of looking at this, but have you ever seen this

      17    before?

      18    A.      Yes.

      19    Q.      Okay.   And did you see this around the time that it was

      20    sent?

      21    A.      I don't remember the exact timing, but I do remember

      22    seeing it.

      23    Q.      Okay.   And what was your reaction when you saw this, this

      24    e-mail saying, "Beautiful.      Thanks.    I will look at it more

      25    closely this weekend, but great start"?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 103 of 139 PageID# 1892

            Garcia - Direct                                                                 581

       1    A.      My interpretation was Lyn was going to look at it and get

       2    back with him.

       3    Q.      Okay.    Did anyone ever give him any other feedback other

       4    than this nod of approval?

       5    A.      Well, it wasn't a nod of approval.         I think they were

       6    supposed to talk again, and they never did.

       7    Q.      Okay.    I know that's your interpretation.           I'm asking, was

       8    there any other communication --

       9    A.      I don't know.

      10    Q.      -- after he sent --

      11    A.      Not that I'm aware of, sir.

      12    Q.      Thank you.

      13                    Now, you understood that when he reported the

      14    information he reported, he didn't disseminate widely within

      15    the organization?

      16    A.      Correct.    He did not.

      17    Q.      He didn't release it to the public?

      18    A.      No.

      19    Q.      So any privacy or confidentiality concerns were guarded by

      20    Mr. Rufo, correct?

      21    A.      I think he gave it to Lyn and maybe Gina.

      22    Q.      The two people who commissioned him to do the report,

      23    correct?

      24    A.      But again, they didn't give him permission to do part of

      25    that.    It was just performance data that he was supposed to




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 104 of 139 PageID# 1893

            Garcia - Direct                                                                582

       1    collect.    That was all he was supposed to do.

       2    Q.   Okay.    We obviously have a disagreement there, but I'm

       3    just asking you, those are the only two people he sent the

       4    report to, right?

       5    A.   Yes, that's correct.

       6    Q.   He didn't even send it to his supervisor at the time, Jill

       7    Mecey, correct?

       8    A.   I think he just sent it to those two individuals, yes.

       9    Q.   Okay.    Do you think that you would have seen the

      10    spreadsheet, the EEO matrix that Joey supplied that indicated

      11    there might be something going on at the company?

      12                 MS. DURR:    Object to the form of the question.

      13                 THE COURT:    No, I don't --

      14                 MS. DURR:    I think that's not in evidence.

      15                 THE COURT:    I don't think that's improper.

      16    Overruled.

      17                 THE WITNESS:    Mr. Fox, would you please repeat the

      18    question?

      19    BY MR. FOX:

      20    Q.   Sure, sure.    Do you think you ever would have seen the

      21    spreadsheet that Joey produced?

      22    A.   I saw it very briefly, and -- but I took -- I gave that to

      23    Gina Petrella.    We talked about it, and I asked her to look

      24    into the data.

      25    Q.   Okay.    You saw very briefly.      Is it something you just




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 105 of 139 PageID# 1894

            Garcia - Direct                                                               583

       1    skimmed or glanced at?

       2    A.    She's the expert in that area, and I asked her to take a

       3    look at it and report back to me whether there was, you know,

       4    any problem with his report.

       5    Q.    Okay.   By the way, did you review his original e-mail

       6    where he said what he was going to do going forward?

       7    A.    I didn't see that at the time.

       8    Q.    Okay.

       9    A.    I saw it later.

      10    Q.    Do you have any restrictions on lengths of e-mails that

      11    you'll read and review?

      12    A.    Well, there was no restriction, but the longer the e-mail,

      13    and his was long, I mean, it's harder for, you know, everybody

      14    is busy, so, you know, it's harder to read his, but they were

      15    always very long.

      16    Q.    Okay.   How do you know that if you don't recall reading

      17    it?

      18    A.    It was reported to me by Jill.

      19    Q.    That was reported.    Did she report to you that it was just

      20    a page?

      21    A.    I'm sorry?

      22    Q.    Did she report to you the e-mail was just a page?

      23    A.    I think we just talked about it.

      24    Q.    Okay.   Now, I'd like you to look at 33 again.             I just

      25    asked you if you reviewed any, any of the content of this, this




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 106 of 139 PageID# 1895

            Garcia - Direct                                                                584

       1    spreadsheet.    Let's scroll through it.         33.

       2                 Next page.   Next page.    Next page.        Next page.

       3                 And the spreadsheets continue like this for a while,

       4    I'll represent to you.     Did you ever review any of this?

       5    A.   I asked my team to take a look at data and then tell me

       6    whether there were any problems with the data.

       7    Q.   Okay.     You asked your team, okay.

       8                 Let's go to 34.    Did you ever review this?

       9    A.   I've seen this later, but at the time, no.

      10    Q.   Okay.     You saw this at your deposition, correct?

      11    A.   I'm not sure when I saw it, but I saw it later.

      12    Q.   Does it show that African-American people and people who

      13    are multiracial were being disciplined at a much higher rate

      14    than people who were identified as being white?

      15    A.   Well, it shows that 540 people, which is what jumped out

      16    at me when I took a closer look at it because we didn't have

      17    nearly that many people.       We only had about 300 or so people at

      18    the time.

      19    Q.   You didn't mention that to me at your deposition, did you?

      20    A.   Well, that's what I noticed, and that's what I noticed

      21    afterwards.

      22    Q.   And you never produced any documents in this case or can

      23    identify any documents suggesting that the number is wrong;

      24    isn't that right?

      25    A.   Well, what I did do was I relied on my team, who was very




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 107 of 139 PageID# 1896

            Garcia - Direct                                                               585

       1    good at what they do.     I trust them to look at the data and

       2    report to me whether they saw any problems.

       3    Q.   You relied upon your team for everything concerning this

       4    sequence of events, correct?

       5    A.   Well, I don't micromanage.      A good leader hires good

       6    people, and you trust them to do a good job.

       7    Q.   Are they important things that you do yourself?

       8    A.   Sure.

       9    Q.   Okay.   But you never went so far as to closely examine

      10    this data, did you?

      11    A.   What we did is Gina --

      12    Q.   I'm asking you what you did.

      13    A.   What I did?    I spoke with Gina, and Gina, in consultation

      14    with additional people, reviewed the data and determined it to

      15    be seriously flawed.

      16    Q.   Okay.   Would you have been concerned if you had learned

      17    that employees who were African American and multiracial were

      18    being disciplined at a rate of four times that of the employees

      19    identified as white?

      20    A.   Absolutely.

      21    Q.   Any HR professional would be seriously concerned with

      22    that, would they not?

      23    A.   Correct.

      24    Q.   And they'd want to take further action to investigate and

      25    evaluate the significance of that information, would they not?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 108 of 139 PageID# 1897

            Garcia - Direct                                                                 586

       1    A.    Yes.

       2    Q.    In fact, you don't know if anyone did any further

       3    follow-up analysis or not, do you?

       4    A.    The data was analyzed, and it was determined to be

       5    seriously flawed.

       6                  MR. FOX:   Okay.   Let's, let's look at your deposition

       7    testimony in that.       64A, please.

       8                  (Video excerpt played as follows:)

       9    "Q.   And why was no one concerned at Aclara about that?

      10    A.    I'd asked my team to look at this information.                 They're

      11    good at what they do, and I trust that they did.

      12    Q.    Okay.    In fact, they did no further follow-up analysis,

      13    did they?

      14    A.    I don't know whether they did or didn't.              I asked them to

      15    look at it.     If there was a problem, they would let me know."

      16                  (End of video excerpt.)

      17    BY MR. FOX:

      18    Q.    That was your testimony, was it not?

      19    A.    Also part of my testimony, if you look at page 84 of my

      20    deposition, it does refer to having that data looked at in

      21    addition.

      22    Q.    Okay.    But that was your testimony we just heard.                That

      23    was you, right?

      24    A.    That and if you look at page 84 of the deposition, it also

      25    says the same, you know, also adds that the data was looked at




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 109 of 139 PageID# 1898

            Garcia - Direct                                                                 587

       1    more closely.

       2    Q.      Okay.    Well, your counsel can ask you about that if that's

       3    true, but I want to ask you, no one did any further statistical

       4    analysis or study of any kind to determine whether non-white

       5    employees were being disciplined at a much higher rate than

       6    white employees, did they?

       7    A.      That's incorrect.

       8    Q.      Okay.    Then I'd like to read your next deposition excerpt,

       9    65:

      10                    (Video excerpt played as follows:)

      11    "Q.   No one did any further statistical analysis or study of

      12    any kind to determine whether non-white employees were being

      13    disciplined at a much higher rate than white employees, did

      14    they?

      15    A.      I don't know.    I didn't talk about that with my staff.                 I

      16    asked them to look into the data and look into the information.

      17    Q.      Okay.

      18    A.      And I assume that they did."

      19                    (End of video excerpt.)

      20    BY MR. FOX:

      21    Q.      Okay.    Did Ms. Petrella express to you the view that Joey

      22    had displayed initiative in preparing a spreadsheet?

      23    A.      I don't remember those words, no.

      24    Q.      Okay.    Let's look at Exhibit --

      25    A.      Well, actually, there was a point where she did talk about




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 110 of 139 PageID# 1899

            Garcia - Direct                                                               588

       1    he did show, you know, initiative and she would look into the

       2    data now that she had it.

       3    Q.   Okay.    Let's look at Exhibit 23.       The first portion of it,

       4    the first couple lines, this is an e-mail that she sent to you,

       5    correct?

       6    A.   Yes.    Correct.

       7    Q.   And she's saying there that she appreciated his

       8    initiative, correct?

       9    A.   Well, the whole sentence reads, "Although I appreciate his

      10    initiative, disciplinary actions are focused on performance,

      11    not EEO information.     Now that I have this information, I will

      12    look into this."

      13    Q.   Well, I'm going to ask you about each part of this e-mail,

      14    but I'm going to ask you now the part I just referred to you.

      15    Did she not -- did you agree with her assessment that he

      16    displayed initiative?

      17    A.   It looks like she does, yes.

      18    Q.   Okay.    And do you think he did?

      19    A.   Do I think, I'm sorry?

      20    Q.   Did you think Joey displayed initiative?             Do you agree

      21    with her?

      22    A.   You know, I don't know whether that was initiative or some

      23    other motive.    I don't know.    So I really can't speak to that.

      24    Q.   Okay.    Now, when she says, "Disciplinary actions are

      25    focused on performance, not EEO information," that's generally




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 111 of 139 PageID# 1900

            Garcia - Direct                                                               589

       1    true as a general proposition, correct?

       2    A.   I'm not sure I understand the question.

       3    Q.   Do you agree generally with that statement:               "Disciplinary

       4    actions are focused on performance, not EEO information"?

       5    A.   I think the scope of the project was just on the

       6    performance, to track the performance.

       7    Q.   Okay.    But if disciplinary actions turn out to hit

       8    disproportionately on a particular racial group, then it is

       9    important to assess those disciplinary actions, is it not?

      10    A.   It would be, but the scope of the project was just on, on

      11    the performance.     It wasn't supposed to be on the racial.

      12    Q.   Okay.    Now -- okay.   Let's move on.

      13                 "Now that I have this information, I will look into

      14    this," she says, correct?

      15    A.   Could you repeat the question, please?

      16    Q.   I just was reading from the rest of the e-mail, stating,

      17    "Now that I have this information, I will look into this."

      18                 Okay.   You read that, right?

      19    A.   I did.

      20    Q.   Now, Joey's put on a, on a final written warning and PIP.

      21    You're aware of that, correct?

      22    A.   I know he was put on a, on a written warning, not a final.

      23    Q.   Okay.    Well, if the language of the document said in its

      24    concluding paragraph, it referred twice to a final written

      25    warning, would you, would you tend to accept that language?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 112 of 139 PageID# 1901

            Garcia - Direct                                                                590

       1    A.   Well, I know in talking with Ms. Mecey, we talked about it

       2    being a written warning, not a final warning.

       3    Q.   Okay.    All right.    But look, let's, let's do this:               Let me

       4    just ask you, you approved that final PIP, did you not?

       5    A.   I approved the language, yes.

       6    Q.   Okay.    And you reviewed it, correct?

       7    A.   I did review it.

       8    Q.   Mr. Garcia, when you approved this PIP and this final

       9    warning -- or you want to call it a warning, not a final

      10    warning -- whatever it is, were you not concerned that the

      11    company was retaliating against Joey for bringing to light

      12    protected activity?

      13                 MS. DURR:    I object to the form of the question.

      14                 THE COURT:    Yeah, I think the question is mis-formed.

      15                 MR. FOX:    The question is flawed.

      16    BY MR. FOX:

      17    Q.   Did -- were you concerned when you approved the PIP that

      18    the company was retaliating against Joey?

      19    A.   He was put on a PIP because of a pattern of poor judgment

      20    that included --

      21                 THE COURT:    No, that's not responsive to the

      22    question.    It's a yes or a no answer.        Listen to the question,

      23    please.

      24                 THE WITNESS:    Repeat the question, please.

      25    BY MR. FOX:




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 113 of 139 PageID# 1902

            Garcia - Direct                                                               591

       1    Q.   When you put -- when you approved Joey being put on, on

       2    the PIP, were you not concerned that, that the company was

       3    retaliating against him?

       4    A.   I was not.

       5    Q.   Did you ever express the view to anyone that the company

       6    should make sure that this performance improvement plan might

       7    not be viewed as some form of retaliation?

       8    A.   In my conversations with Jill, and it's a bit of a, of a

       9    mantra in our organization, particularly in the HR, we treat

      10    everybody very fair, regardless of whatever, you know, is going

      11    on, and I believe that by treating everybody very fairly, you

      12    can work your way through most situations.

      13    Q.   Okay.    Well, after Joey is put on the PIP, Jill Mecey

      14    advised you that he had complained about retaliation; isn't

      15    that right?

      16    A.   She did not tell me that he was being retaliated against.

      17    I don't recall that.

      18    Q.   No, that's not what I asked you.         I asked you if she told

      19    you that he had complained to her about retaliation.

      20    A.   I don't recall her telling me that, that statement, no.

      21    Q.   Isn't that something you would have recalled if she had

      22    made it?

      23    A.   I would look into it if I thought there was retaliation.

      24    I absolutely would.

      25    Q.   And why would it be necessary to look into it then if an




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 114 of 139 PageID# 1903

            Garcia - Direct                                                                      592

       1    employee had made a complaint about retaliation?

       2    A.      I was not aware that he had those -- that he had made a

       3    claim.    I'm not aware of a claim being made.

       4    Q.      Okay.    You're not aware that he complained about that?

       5    That's your testimony?

       6    A.      No, I'm not.

       7    Q.      Okay.    I'd like to look at Exhibit 48.              Okay.

       8                    It's in?

       9                    THE COURT:    Oh, it's in, but I'm not sure why this

      10    witness is being asked about it.

      11                    MR. FOX:    I just want to pull up the first paragraph.

      12                    MS. DURR:    Objection.     Lack of foundation.

      13                    THE COURT:    Yeah, I'm going to sustain the objection.

      14    BY MR. FOX:

      15    Q.      Let me ask first, were you aware that Jill Mecey did notes

      16    to the file about her conversations with Joey?

      17    A.      Am I aware that Jill Mecey?

      18    Q.      Did notes to the file documenting her conversations with

      19    Joey.

      20    A.      I was not -- I was not aware of that.

      21    Q.      Okay.    So you didn't see any of her notes?

      22    A.      No.

      23    Q.      You wouldn't know the content of them?

      24    A.      No.

      25    Q.      Okay.    I'll move on then.




                                                      Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 115 of 139 PageID# 1904

            Garcia - Direct                                                               593

       1                 What are the steps that are taken in an investigation

       2    of retaliation?    What's required to be done in a normal

       3    investigation?

       4    A.   You get an independent party to look into the case and

       5    investigate the case, ask all the appropriate people questions.

       6    Q.   And why is it important to have an independent party come

       7    in and do that?

       8    A.   You want, you know, an honest opinion on what happened.

       9    Q.   And you don't want the managers who have been charged with

      10    retaliation conducting that investigation, do you?

      11    A.   No.

      12    Q.   That would be unfair, would it not?

      13    A.   Correct.

      14    Q.   Okay.    I'd like to show you the answers to interrogatories

      15    in this case.    You, you verified the answers to interrogatories

      16    in this case, did you not?

      17    A.   I'm not sure I know what you meant.

      18                 THE COURT:   I'm sorry, I couldn't hear the answer.

      19    What was your answer?

      20                 THE WITNESS:   I'm not sure what he meant.

      21                 THE COURT:   All right.

      22    BY MR. FOX:

      23    Q.   Okay.    Well, let, let me show you Exhibit 101 -- actually,

      24    let's start with Exhibit 102, if we could.

      25                 THE COURT:   Hold on a second.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 116 of 139 PageID# 1905

            Garcia - Direct                                                                 594

       1                 And, ladies and gentlemen, I mentioned to you at the

       2    beginning of the trial about pretrial discovery, and we talked

       3    about depositions, but another aspect of pretrial discovery are

       4    what are called interrogatories.         The word "interrogatory" is

       5    question, so those are written questions which the lawyers for

       6    both sides can submit to the other side, and then the other

       7    side is expected to provide an answer to that interrogatory.

       8    That helps the lawyers understand some of the issues in the

       9    case and the evidence.

      10                 So 101, you said?

      11                 MR. FOX:    I moved to 102, Your Honor, I'm sorry.

      12                 THE COURT:    102.   Is there any objection to 102?

      13                 MS. DURR:    No objection other than, you know, the

      14    objections stated within the document itself.

      15                 THE COURT:    Well, those are overruled.

      16                 (Plaintiff's Exhibit No. 102 was received in

      17    evidence.)

      18                 THE COURT:    So let's go.     What's the page number?

      19                 MR. FOX:    Page 17.

      20    BY MR. FOX:

      21    Q.   This is your verification, Mr. Garcia, in which you

      22    declared under penalty of perjury that the answers to

      23    interrogatories submitted on behalf of Aclara were true and

      24    correct?

      25    A.   Yes, that's correct.




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 117 of 139 PageID# 1906

            Garcia - Direct                                                                595

       1    Q.   Okay.    And I'd like to turn to page 10, Interrogatory

       2    No. 21, and the answer there.      Okay.      It states, "Please

       3    identify the date that Aclara became aware of the

       4    above-captioned lawsuit."

       5                 And the answer is, "Michael Garcia, Jill Mecey, and

       6    Robert Enyard were notified of the lawsuit on January 16,

       7    2018."

       8                 And that was the answer that you verified, correct?

       9    A.   Yes.

      10    Q.   And how were you notified of a lawsuit?

      11    A.   I'm not 100 percent -- I don't recall, but I think it

      12    might have been through Rob Enyard.

      13    Q.   Okay.    And he's in-house counsel for the company; is that

      14    correct?

      15    A.   Yes.

      16    Q.   Okay.    Let's turn to the, the other set of interrogatory

      17    answers, which is Plaintiff's 101.

      18                 THE COURT:    Any objection to 101?

      19                 MS. DURR:    No objection.

      20                 THE COURT:    All right.

      21                 MS. DURR:    Except for the objections already noted

      22    within the document itself.

      23                 THE COURT:    Those are overruled.

      24                 (Plaintiff's Exhibit No. 101 was received in

      25    evidence.)




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 118 of 139 PageID# 1907

            Garcia - Direct                                                                596

       1    BY MR. FOX:

       2    Q.   Okay.     So if we could turn here to page 17, Aclara's

       3    answer to Interrogatory No. 14?       The question is asked, "Please

       4    identify" --

       5                 MS. DURR:    If I may before that, there's no

       6    verification --

       7                 THE COURT:    Well, you haven't objected to the

       8    exhibit, so it's in evidence.

       9                 MS. DURR:    Well, then I would argue lack of

      10    foundation if he didn't verify these answers.              Then there

      11    shouldn't be any questions to him.

      12                 THE COURT:    You didn't object to the exhibit.              It's

      13    in evidence.

      14                 Go ahead.

      15    BY MR. FOX:

      16    Q.   Okay.     Mr. Garcia, Interrogatory No. 14 reads, "Please

      17    identify and specifically describe any and all reasons that

      18    Rufo was placed on a performance improvement plan."

      19                 Then there's an objection, and it states, "Pursuant

      20    to Federal Rule of Civil Procedure 33(d), defendant refers

      21    plaintiff" -- defendant is Aclara, right?            Is that right?

      22    Defendant is Aclara?

      23                 Yes?   You say yes?

      24    A.   Yes.

      25    Q.   And plaintiff is Joey Rufo, correct?




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 119 of 139 PageID# 1908

            Garcia - Direct                                                                597

       1    A.   Yes.

       2    Q.   ". . . to the written warning and performance improvement

       3    plan for information responsive to this interrogatory."

       4                 Do you see that?

       5    A.   Yes.

       6    Q.   Okay.    And no other reasons are identified that Rufo was

       7    placed on a performance improvement plan, correct?

       8    A.   Not to my knowledge.

       9    Q.   Okay.    And this was submitted under oath, correct?

      10    A.   I believe it was, yes.

      11    Q.   And I'd like to turn to Plaintiff's Trial Exhibit 105.

      12    It's another set of answers to interrogatories.

      13                 THE COURT:    Any objection to 105?

      14                 MR. FOX:    Or, I'm sorry, I'm sorry, they're responses

      15    to request for admissions.

      16                 THE COURT:    I'm sorry, are you moving it in or not?

      17                 MR. FOX:    Yes.

      18                 THE COURT:    105?

      19                 MS. DURR:    I'm going to object to the potential lack

      20    of foundation of asking the witness any questions that he may

      21    not have provided the information.

      22                 MR. FOX:    If we could turn to page 5 --

      23                 THE COURT:    Well, this is still -- whoever submits

      24    this submits it on behalf of the defendant, and these answers

      25    are supposed to be accurate.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 120 of 139 PageID# 1909

            Garcia - Direct                                                               598

       1               MS. DURR:    Right.

       2               THE COURT:    Were you consulted about the plaintiff's

       3    request for admissions?

       4               THE WITNESS:    I, I can't recall specifically.

       5               MR. FOX:    And I just have a question about one of

       6    them.   It's the last one.     It's on page 5.        Very briefly,

       7    response to Interrogatory No. 25 --

       8               THE COURT:    No --

       9               MR. FOX:    I'm sorry, Your Honor, request for

      10    admission 25.

      11               THE COURT:    All right.    Let me stop for a second.

      12               And again, ladies and gentlemen, a request for

      13    admissions is yet another device used during discovery, and in

      14    that situation, one party will ask the other side:               Do you

      15    admit a certain fact?     And the answer that that person -- or

      16    that that entity provides is what they are admitting.

      17               So again, that's a standard tool in discovery.                 I

      18    don't understand how there can be a dispute that these --

      19               MS. DURR:    There isn't a dispute.

      20               THE COURT:    All right.

      21               MS. DURR:    My only objection was whether there were

      22    going to be questions asked of Mr. Garcia about something he

      23    may not have known about, but we'll stipulate to the answer on

      24    25.

      25               THE COURT:    All right.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 121 of 139 PageID# 1910

            Garcia - Direct                                                                 599

       1                 (Plaintiff's Exhibit No. 105 was received in

       2    evidence.)

       3                 MR. FOX:   Okay.   Let me just read it into the record

       4    then if counsel is stipulating to it.

       5    BY MR. FOX:

       6    Q.   The question is:     "During the entire period of Joey Rufo's

       7    employment with Aclara, the company was aware that it is

       8    unlawful under 42 U.S.C., Section 1981, and/or other federal

       9    and/or Virginia statutes to take an adverse employment action

      10    against an employee in retaliation for reporting in good faith

      11    to the company that he has reason to believe that someone

      12    within the company is engaging in intentional racial

      13    discrimination against another employee of the company."

      14                 There's an objection.     It reads, "If a response is

      15    required, defendant denies the request as written but states

      16    that its employees Jill Mecey, Lyn Salvo, Gina Petrella, and

      17    Michael Garcia were aware that they are not to retaliate

      18    against anyone who, in good faith, makes a complaint or report

      19    of ethical concerns, unlawful harassment or discrimination, or

      20    participates in an investigation of such a complaint or

      21    report."

      22                 Are you in agreement with that admission?

      23    A.   Yes.

      24                 MR. FOX:   Okay.   That's all I have.          Thank you,

      25    Mr. Garcia.




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 122 of 139 PageID# 1911

            Garcia - Cross                                                                   600

       1                  THE COURT:   All right.     Ms. Durr?

       2                                 CROSS-EXAMINATION

       3    BY MS. DURR:

       4    Q.      Mr. Garcia, to your knowledge, were you ever -- did you

       5    ever think that Mr. Rufo was reporting any type of

       6    discrimination?

       7    A.      No.   After we had the data evaluated and it was determined

       8    to be flawed in his data --

       9                  MR. FOX:   I'm going to object.

      10                  THE COURT:   Wait.

      11                  MR. FOX:   It's a yes-or-no question, Your Honor.

      12                  THE COURT:   I think that's correct.           Yes or no?

      13                  THE WITNESS:    No.

      14    BY MS. DURR:

      15    Q.      The report that Mr. Rufo sent on August 8 with the

      16    spreadsheet, and we've talked about that -- what number was

      17    that?    I'm sorry.

      18                  But can you -- do you know what I'm talking about,

      19    the August 8 spreadsheet?

      20    A.      The one that he sent to Lyn and Jill?

      21    Q.      Lyn and Gina?

      22                  Okay.   No questions.    Mr. Fox asked you about

      23    confidentiality concerns regarding that e-mail that was sent to

      24    Lyn Salvo and Gina Petrella.        To your knowledge, is Lyn Salvo

      25    an attorney?




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 123 of 139 PageID# 1912

            Garcia - Cross                                                                      601

       1    A.      No.

       2    Q.      To your knowledge, she's not?

       3    A.      She's not an attorney.

       4    Q.      What about Gina Petrella?         Is she an attorney?

       5    A.      She is not an attorney.

       6    Q.      Okay.    If that report was -- so to your knowledge, was

       7    that report covered under legal privilege when he sent that to

       8    them?

       9    A.      No.

      10    Q.      Now, at some point, you did receive an e-mail -- or you

      11    did see an e-mail from Lyn Salvo that she had sent to Mr. Rufo

      12    where it said something about beautiful things?                    You had

      13    testified that you at some point saw it?

      14    A.      Say that last part again?

      15    Q.      Excuse me, maybe it will just help if I showed you.                     I'm

      16    going to turn to Defendant's Exhibit 258.

      17                    THE COURT:    Is there any objection to 258?

      18                    MR. FOX:    Bear with me just a moment, please, Your

      19    Honor.

      20                    No objection, Your Honor.

      21                    THE COURT:    It's in.

      22                    (Defendant's Exhibit No. 258 was received in

      23    evidence.)

      24                    MS. DURR:    Okay.   Please show that to the witness,

      25    please.




                                                     Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 124 of 139 PageID# 1913

            Garcia - Cross                                                                    602

       1    BY MS. DURR:

       2    Q.      Just so that you're familiar with this because I know

       3    we're throwing this document up, the bottom portion is an

       4    e-mail from Mr. Rufo to Lyn Salvo and Gina Petrella dated

       5    July 7, 2017.       Do you see that?

       6    A.      Yes.

       7    Q.      And then the string e-mail above it is a response by Lyn

       8    Salvo to Mr. Rufo and Ms. Petrella on July 7, 2017, that

       9    says, "Beautiful.       Thanks.   I will look at it more closely this

      10    weekend, but great start!"

      11    A.      Correct.

      12    Q.      Right?    You testified that you saw that?

      13    A.      Yes.

      14    Q.      Okay.    Now, above that is a string e-mail that Mr. Rufo

      15    forwarded this -- these two e-mails to Jill Mecey on August 14,

      16    2017.    Do you see that?

      17    A.      Yes, I do.

      18    Q.      Are you following that?

      19                    And then above that e-mail is Jill Mecey forwarding

      20    the e-mail to you on August 16, 2017.             Do you see that?

      21    A.      I do.

      22    Q.      Okay.    Do you believe that you saw Lyn Salvo's e-mail

      23    response of July 7, 2017, before August 16, 2017, or is this

      24    the first time you saw it?

      25    A.      That was the first time I saw it.




                                                   Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 125 of 139 PageID# 1914

            Garcia - Cross                                                                  603

       1    Q.   You approved the language of the PIP, so you obviously

       2    approved the PIP, right?

       3    A.   I did.

       4    Q.   Why did you believe Mr. Rufo should receive a PIP?

       5    A.   Mr. Rufo had a long pattern of poor judgment in the things

       6    that he did.

       7    Q.   Had you ever personally talked to Mr. Rufo about his poor

       8    judgment?

       9    A.   I did.

      10    Q.   Okay.     Tell the jury when you did that.

      11    A.   It was a situation that he, he sent a memo to the company.

      12    The company was having some challenges from a financial point

      13    of view, and so there were some cost-cutting efforts that we

      14    had undertaken, travel restrictions, slowing down hiring quite

      15    a bit, and looking at reducing cost.

      16                 Mr. Rufo sends out a memo to the Herndon, to that, to

      17    that office indicating that there were drastic changes that

      18    needed to occur and that we couldn't afford coffee, condiments

      19    like honey, and those type of things.

      20                 So when I saw that and then I also had heard that

      21    there were a couple of people who called the office and asked a

      22    question:    "Should I start looking for another job?"                You know,

      23    "Do I have anything to worry about?"

      24                 MR. FOX:   Objection.    Hearsay.

      25                 THE COURT:   It's not hearsay.        It's not being offered




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 126 of 139 PageID# 1915

            Garcia - Cross                                                                604

       1    for the truth of its contents.      Overruled.

       2               THE WITNESS:    So when I heard that people had called

       3    and asked those questions, of course, it makes any company

       4    very, very nervous because, you know, the last thing you want

       5    is people to, you know, be afraid that you can't make payroll.

       6               So I called Joey, and we had a conversation.                 It was

       7    not a bad conversation.     I said, "Joey, look, these kind of

       8    communications, you have to think about what you write.                  In the

       9    future, you should not write these things by yourself.                 You

      10    should not take the initiative to" -- or the action.                Because I

      11    looked at it really as more of he didn't have the authority to

      12    do that.

      13               He was acting as though he was the executive of the

      14    office, and by sharing those words, "drastic," that's a

      15    problem.   That was certainly my problem.          And when people

      16    called to confirm that, that's why I called him and asked him

      17    not to do that, to work with his manager in the future.

      18    BY MS. DURR:

      19    Q.   Did you tell Mr. Rufo:      No big deal that you sent that

      20    discretionary spend e-mail?

      21    A.   Did I tell him --

      22    Q.   Did you tell him that it was not a big deal?

      23    A.   I told him that that was a real problem that he sent it

      24    and not to send those type of communications again without, you

      25    know, working with his manager to make sure that the right




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 127 of 139 PageID# 1916

            Garcia - Cross                                                                605

       1    message was being sent.

       2    Q.   Okay.     Now, did Ms. Mecey ever bring to your attention

       3    anything about Mr. Rufo wanting to apply for another HR job?

       4    A.   Yes.

       5    Q.   Apply for an HR job?

       6    A.   She did.

       7    Q.   Tell me about that.

       8    A.   She had mentioned to me that he had interest in working in

       9    the HR field and then wanted to apply for a position.                 She also

      10    had mentioned that she had talked with him and they had a good

      11    conversation.    She felt very positive about it, that he had

      12    told her, "Look, you know, what I need to do is really just

      13    learn the job, learn about Aclara, and stay in the position

      14    that I have."

      15                 MR. FOX:   Your Honor, I object.       This is, this is all

      16    hearsay.

      17                 THE COURT:   Well, actually, it's all repetitive.               So

      18    the jury has heard this before.      Let's move this along.

      19    BY MS. DURR:

      20    Q.   Did you give any advice to Ms. Mecey about how to handle

      21    her concerns about Mr. Rufo?

      22    A.   I did.

      23    Q.   Okay.     What did you tell him?

      24    A.   I suggested --

      25    Q.   Tell her, excuse me, not him.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 128 of 139 PageID# 1917

            Garcia - Cross                                                                606

       1    A.   Yes.    I suggested to Jill that she, you know, meet with

       2    him and coach him.     We have a policy within HR, we assume good

       3    intentions, and I figured that, you know, she could coach him

       4    and work with him.     You know, we could, you know, convince him,

       5    you know, to not, you know, to be respectful of her, you know,

       6    their conversation.

       7                 He said that he wasn't going to apply, and he did

       8    anyway.    And then in the memo, the same type of conversation

       9    occurred.

      10    Q.   Okay.    I want to turn to Plaintiff's Exhibit 26, the top

      11    portion.    This is the -- a response that you provided to Jill

      12    Mecey when she had raised this concern about Mr. Rufo's conduct

      13    about the HR, applying for that HR position, and you

      14    wrote, "BTW" -- does that stand for by the way?

      15    A.   By the way.

      16    Q.   ". . . I agree with your approach and planned comments.

      17    He is rather presumptuous but also claims to have good

      18    experience in the military that is applicable.             His behavior

      19    has to be adjusted."

      20                 You wrote those words?

      21    A.   I did.

      22    Q.   Okay.    First of all, why did you say that his behavior

      23    needs to be adjusted?

      24    A.   It was because of the type of poor judgment behaviors that

      25    he -- that had been reported to me via Jill and the examples




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 129 of 139 PageID# 1918

            Garcia - Cross                                                                 607

       1    that I had heard about.

       2    Q.   What are you talking about?

       3    A.   The memo that he sent out.       He had sent out a previous

       4    memo that was kind of a borderline poor judgment one as well

       5    about asking people to get their, you know, to go through a

       6    health program that we were sponsoring.           He used the words, you

       7    know, "to get your sexy body on," which is, you know, you want

       8    to keep that kind of stuff out of the workplace.

       9    Q.   Okay.     And so you were aware of that, and then you became

      10    aware of Jill Mecey's concern at that point?

      11                 THE COURT:    Ms. Durr, you need to be -- you need to

      12    be at the lectern.

      13                 MS. DURR:    Oh, excuse me.

      14    BY MS. DURR:

      15    Q.   And so that's why you said his behavior needs to be

      16    adjusted?

      17    A.   Yes.

      18    Q.   Okay.     How did you think that his behavior needed to be

      19    adjusted?

      20    A.   Well, partly it was, it was a poor judgment.                The other

      21    part was I think he was -- he would do things sort of without

      22    permission, and nobody really knew what he was doing.

      23    Q.   Okay.     Now, you're aware that, that he did receive some

      24    praise from people within the company, right?

      25    A.   He did.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 130 of 139 PageID# 1919

            Garcia - Cross                                                                   608

       1    Q.   Okay.    Are you aware that Ms. Patty Cavender praised

       2    Mr. Rufo?

       3    A.   Yes, I am.    Patty praised him partly because she was being

       4    seriously challenged, she was way behind on her expenses for

       5    that part of the business and was struggling with that, and

       6    Joey had offered to help her do that, and so, you know, anytime

       7    someone's going to help you do your job, I'm sure you're

       8    appreciative.

       9    Q.   How did you become aware of that praise?

      10    A.   I heard about that, I think, through Ms. Mecey.

      11    Q.   Okay.    I'm going to turn, put up -- I think it's, is it

      12    Plaintiff -- Plaintiff's Exhibit 63.

      13                 THE COURT:    Hold on.    I'm not sure that's in.              Is

      14    there any objection to 63?      Oh, it can't be; it's Plaintiff's

      15    Exhibit 63.

      16                 MS. DURR:    So then we move to have it in.

      17                 THE COURT:    It's in.

      18                 (Plaintiff's Exhibit No. 63 was received in

      19    evidence.)

      20                 MS. DURR:    Thank you, Your Honor.

      21    Q.   Okay.    Just again, I'm going to show you at the bottom is

      22    an e-mail from Patty Cavender to Jill Mecey, and the subject

      23    line is "Joey Rufo," right?      And it actually goes on beyond

      24    that one paragraph.

      25    A.   I'm aware of it.




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 131 of 139 PageID# 1920

            Garcia - Cross                                                                 609

       1    Q.      You're aware of it?

       2    A.      Yes.

       3    Q.      And then above it, it shows that Jill Mecey forwarded

       4    this, Patty's e-mail, Ms. Cavender's e-mail to you and Lyn

       5    Salvo on October 27, 2017, right?

       6    A.      Yes.

       7    Q.      Okay.    And then above that, you actually replied to Jill

       8    Mecey about the e-mail?

       9    A.      Yes.

      10    Q.      Would you just please read it into the record for the

      11    jury?

      12    A.      "That is a strong endorsement.      It doesn't have direct

      13    application to the situation and problems you are experiencing

      14    with him.       Very different areas of behavior and expertise.

      15    Regardless, it is good feedback.        And it allows you an

      16    opportunity to share what he does well and continue to work on

      17    the things he needs to work on what you're" -- which are --

      18    "very important as well."

      19    Q.      Okay.    Were you critical of Ms. -- of the fact that

      20    Ms. Cavender had provided this endorsement of Mr. Rufo?

      21    A.      Not at all.

      22    Q.      Okay.    Now, you're aware that his position was eliminated,

      23    Mr. Rufo's position was eliminated?

      24    A.      Yes.

      25    Q.      Okay.    And what was your -- were you involved in that




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 132 of 139 PageID# 1921

            Garcia - Cross                                                                610

       1    decision?

       2    A.   Ms. Mecey brought --

       3    Q.   Just were you involved in that decision?

       4    A.   Yes.

       5    Q.   Okay.     Would you please explain to the jury your

       6    involvement?

       7    A.   Yes.    In speaking with Ms. Mecey, the -- that part of the

       8    business was struggling financially.         They were actually losing

       9    money.   So that was the first item.

      10                 The second is that a big part of Joey's job was to

      11    help the move from the Reston office to the Herndon office, to

      12    consolidate.    When that was completed, a big part of the job

      13    went away.

      14                 And you look at that in combination with that's an

      15    office that's a relatively small office of about 40 people.

      16    When Jill looked at the rest of her team, she had people across

      17    the organization that supported much larger groups of

      18    individuals, for example, in our Cleveland or Solon office, and

      19    there's about 145 people, and it's being supported by a

      20    part-time person.

      21                 And so that and, I guess, in combination, I wasn't

      22    concerned because I knew there wasn't any, any retaliation that

      23    occurred.

      24    Q.   Okay.     Well, at that time -- did you also approve any

      25    other position eliminations at that time?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 133 of 139 PageID# 1922

            Garcia - Cross                                                                611

       1    A.   I did.

       2    Q.   What positions did you approve?

       3    A.   There was a position, an administrative assistant position

       4    in our Somersworth, New Hampshire, office.            There was an

       5    individual that was struggling in their performance.                Jill had

       6    worked with them and gave them the opportunity to be placed on

       7    a performance improvement plan or accept a, a severance that

       8    included outplacement and additional time beyond just the

       9    standard severance.

      10                 So the person, Donna, elected to take the

      11    performance -- take the severance instead, and that's what she

      12    did, and then later, that position was never filled.

      13    Q.   Okay.    So it was never filled at all?

      14    A.   There was a -- for a brief period, there was a part-time

      15    person, and then it still remains open today.             It's not --

      16    hasn't been filled.

      17    Q.   Okay.    To your knowledge, are there any plans to fill that

      18    position?

      19    A.   No.

      20    Q.   Okay.    By the way, is Mr. Rufo's position, is that filled

      21    or not?

      22    A.   No.

      23    Q.   Okay.    The office coordinator position, I should say.                 Any

      24    plans to fill the office coordinator position in, in Herndon?

      25    A.   It's not needed, no.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 134 of 139 PageID# 1923

            Garcia - Redirect                                                               612

       1    Q.   Okay.    All right.

       2                 And then, Mr. Garcia, there was testimony by Mr. --

       3    or you provided testimony previously about all of the company's

       4    policies about retaliation?

       5    A.   Yes.

       6    Q.   Have you yourself received training on the company's

       7    policies?

       8    A.   Yes.

       9    Q.   Okay.    And at the time that Mr. Rufo worked for Aclara,

      10    did you understand that the company had a policy to not

      11    retaliate?

      12    A.   Yes.

      13    Q.   And that you, you yourself could not retaliate?

      14    A.   We do not retaliate.

      15    Q.   Okay.    But that you had that understanding as well?

      16    A.   I'm sorry?

      17    Q.   You had that understanding that you are not to retaliate?

      18    A.   Correct.    Absolutely.

      19                 MS. DURR:    No further questions.

      20                 THE COURT:    All right.    Is there any redirect?

      21                 MR. FOX:    Yes.   Briefly, Your Honor.

      22                              REDIRECT EXAMINATION

      23    BY MR. FOX:

      24    Q.   Take a look at Exhibit 120, please.             This is a job posting

      25    for human resources assistant, is it not?




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 135 of 139 PageID# 1924

            Garcia - Redirect                                                              613

       1    A.   Yes.

       2    Q.   Okay.    And you just testified a moment ago that no one's

       3    been performing Joey's duties; is that correct?

       4    A.   Correct.

       5    Q.   Okay.    Now, this job listing contains essential functions

       6    which basically were Joey's duties except they were being

       7    performed in St. Louis, correct?

       8                 MS. DURR:    Object.

       9                 THE COURT:    The basis for the objection?

      10                 MS. DURR:    Lack of foundation of this witness to be

      11    testifying about this document.

      12                 THE COURT:    Well, lay a foundation.

      13    BY MR. FOX:

      14    Q.   Okay.    You're the head of HR for the whole company; isn't

      15    that right?

      16    A.   Yes.

      17    Q.   Are you generally familiar with positions that are posted

      18    in your department for HR?

      19    A.   You know, I mean, I am in most cases.             What I do know

      20    about this position is that the HR service center, they were

      21    interested in consolidating everything in St. Louis to make it

      22    easier to manage.

      23    Q.   Okay.    And are these essential functions here Joey's job

      24    functions?

      25    A.   I don't know if they were his functions or not.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 136 of 139 PageID# 1925

            Garcia - Redirect                                                               614

       1    Q.     Okay.    Could he not fill this position?

       2    A.     Could he fill?

       3    Q.     Yes.

       4    A.     If he was willing to move to St. Louis, I mean, the

       5    position was there, but I don't know if he could fill it or

       6    not.

       7    Q.     The position was never offered to him at the time his job

       8    was allegedly eliminated, was it?

       9    A.     There was no position.

      10                   THE COURT:   Well, wait.    So we have context, do you

      11    know when this job ad went out?

      12                   THE WITNESS:   I don't.    I don't know.

      13    BY MR. FOX:

      14    Q.     Donna Lapeyrouse, her position wasn't eliminated, was it?

      15    A.     She elected to resign.

      16    Q.     Because she was going to be put on a PIP by Jill Mecey if

      17    she wouldn't resign, isn't that right?

      18    A.     Correct.

      19    Q.     You talked about the company was -- a portion of the

      20    company was struggling financially?          You haven't produced any

      21    documents in this case suggesting the company was struggling

      22    financially, have you?

      23    A.     Well, what, what we did is we had sent out at that point

      24    in time communication to the entire company --

      25                   THE COURT:   Wait, wait, wait.      That's not responsive.




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 137 of 139 PageID# 1926

            Garcia - Recross                                                               615

       1    Listen to the question, please.

       2                 MR. FOX:   Read it.   Kindly read it back, Ms. Court

       3    Reporter.

       4                                 (Question read.)

       5                 THE WITNESS:   I don't think so.

       6    BY MR. FOX:

       7    Q.   And were you not aware that Jill Mecey had, had instructed

       8    Joey and the other office coordinators in an e-mail to do

       9    everything possible to control spending?

      10    A.   I am not sure the wording -- I know she talked to them or

      11    sent them a communication of some kind.           That's what I know.

      12    Q.   And she never told them to keep this confidential, don't

      13    tell other employees to do everything possible to control

      14    spending, did she?

      15    A.   I don't know.

      16                 MR. FOX:   You don't know.     Okay.      Thank you.        No

      17    further questions.

      18                 THE COURT:   Is there any recross?

      19                              RECROSS EXAMINATION

      20    BY MS. DURR:

      21    Q.   Is there a posted position for the Somersworth

      22    administrative assistant position that had been filled by --

      23    that had been done by Donna Lapeyrouse?

      24    A.   Repeat the question?

      25    Q.   Sure.     After Donna Lapeyrouse is no longer doing the




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 138 of 139 PageID# 1927

            Garcia - Recross                                                                616

       1    administrative assistant position in Somersworth, has there,

       2    has there ever been a posted position for that location?

       3    A.   No.

       4    Q.   I want to turn your attention to the document dated -- I

       5    mean, excuse me, Bates labeled Plaintiff's Exhibit 120 that

       6    counsel showed you.

       7                 Can you pull that up, in the right corner?

       8                 First of all, I wasn't clear, do you know when this

       9    human resources assistant position in St. Louis was posted?

      10    A.   I don't.

      11    Q.   Okay.    But at the top there, do you see a date of

      12    10/28/2018?    Is that what it says up in the corner?

      13    A.   Yes.

      14                 MS. DURR:    Okay.   No further questions.

      15                 THE COURT:    All right.    Is anybody going to call

      16    Mr. Garcia again?

      17                 MR. FOX:    No plans, Your Honor.

      18                 THE COURT:    How about the defense?

      19                 MS. DURR:    No, Your Honor.

      20                 THE COURT:    All right.    Then, Mr. Garcia, you are

      21    excused as a witness.       That means you can after the lunch break

      22    come back and watch the proceedings if you want to, but you're

      23    not to discuss your testimony or anything you see or hear in

      24    court with any witness who has not yet testified.

      25                 THE WITNESS:    Okay.   Thank you.




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 129 Filed 11/13/18 Page 139 of 139 PageID# 1928

                                                                                          617

       1                                (Witness excused.)

       2               THE COURT:    All right.    Ladies and gentlemen, we'll

       3    take our lunch break, and be back here at 2:00, please.

       4                (Recess from 1:04 p.m., until 2:00 p.m.)

       5

       6                        CERTIFICATE OF THE REPORTER

       7         I certify that the foregoing is a correct transcript of

       8    the record of proceedings in the above-entitled matter.

       9

      10

      11                                                   /s/
                                                    Anneliese J. Thomson
      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
